            Case
             Case2:20-cv-00242-RJC
                  2:05-mc-02025 Document
                                   Document
                                         2411 Filed
                                               Filed02/14/20
                                                     02/14/20 Page
                                                               Page11ofof19
                                                                          77



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NORTH ALLEGHENY,                                  )   CIVIL DIVISION
SCHOOL DISTRICT                                   )
                                                  )
                Plaintiff/Petitioner,             )
                                                  )
       v.                                         )   NO:     2:05-cv-2025
                                                  )
J.S, a minor student,                             )           2:20cv242
by and through her parents,                       )
K.S. and B.S.                                     )
                                                  )
                Defendant/Respondent.             )


                                              COMPLAINT


                AND NOW, comes the Plaintiff/Petitioner, North Allegheny School District

(“District”), by and through its attorneys, Alfred C. Maiello, Esquire, Stephen P. Engel, Esquire,

Christina L. Lane, Esquire and Maiello, Brungo & Maiello, LLP, and files the within Complaint,

averring as follows:

                                I.      PRELIMINARY STATEMENT

       1.       This is an action by the Plaintiff/Petitioner, a Pennsylvania public school district,

pursuant to the Individuals with Disabilities Education Improvement Act of 2004 (“IDEA”), 20

U.S.C. §1400 et seq., its implementing regulations, 34 C.F.R. Part 300, and 22 Pa. Code

Chapter 14, as an appeal from the final administrative decision dated November 18, 2019. The

North Allegheny School District challenges the determination of the Special Education Due

Process Hearing Officer awarding J.S. full days of compensatory education for each day the

District was in session from April 30, 2017 through September 27, 2017 and awarding K.S. and

B.S. (“Parents”) tuition reimbursement for J.S’s placement in a private therapeutic boarding

school located in the State of Utah.

                                        II.    JURISDICTION



                                                                                      308918;56000.7
             Case
              Case2:20-cv-00242-RJC
                   2:05-mc-02025 Document
                                    Document
                                          2411 Filed
                                                Filed02/14/20
                                                      02/14/20 Page
                                                                Page22ofof19
                                                                           77



        2.       This Court has original jurisdiction pursuant to federal question jurisdiction, 28

U.S.C. §1331 and 1343.

        3.       Plaintiff has exhausted its administrative remedies where required under 20

U.S.C. §1415(j). The District as the aggrieved party has brought this action ninety days from the

date of the decision of the hearing officer.

        4.       This Court has jurisdiction to correct errors of law made by a Pennsylvania Due

Process Hearing Officer pursuant to the express authorization in IDEA, that any party aggrieved

by the findings and decisions of an administrative proceeding shall have the right to bring a civil

action in a district court of the United States, without regard to the amount in controversy.

        5.       Venue is appropriate in this District pursuant to 28 U.S.C. §1391.

                                          III.    PARTIES

        6.       Plaintiff/Petitioner, NORTH ALLEGHENY SCHOOL DISTRICT (“District”) is a

public school district created and operated pursuant to the Public School Code of 1949, as

amended, 24 P.S. § 1-101 et seq having its principal place of business at 200 Hillvue Lane,

Pittsburgh, PA 15237.

        7.       Defendants/Respondents, J.S., is a 17 year-old student who currently resides

with her parents K.S. and B.S. within the boundaries of the North Allegheny School District.

                            IV.     ADMINISTRATIVE PROCEEDINGS

        8.       At the time of the Administrative Proceeding J.S. was attending a private

therapeutic boarding school located in Utah as a result of a unilateral placement by her parents.

        9.       For the statutory relevant time period of two years from the date of filing, J.S. was

enrolled in the District schools from January 28, 2017 through the November 28, 2017.

        10.      J.S. attended a private placement at the Total Learning Center at parents’

expense and as a result of a unilateral placement from November 28, 2017 through June 4,

2018.




                                                                                       308918;56000.7
            Case
             Case2:20-cv-00242-RJC
                  2:05-mc-02025 Document
                                   Document
                                         2411 Filed
                                               Filed02/14/20
                                                     02/14/20 Page
                                                               Page33ofof19
                                                                          77



          11.   Defendants did not provide notice to the District of their intent to enroll in the

private placement at the Total Learning Center.

          12.   The unilateral placement at the Total Learning Center was held to be an

inappropriate placement by the Hearing Officer and thus tuition reimbursement was properly

denied.

          13.   Following the unilateral placement at the Total Learning Center, parents placed

J.S. in a therapeutic residential treatment program (“RTF”) in Connecticut based on

recommendations from mental health professionals.

          14.   J.S. resided in the RTF in Connecticut from July 24, 2018 through August 3,

2018.

          15.   Again, Defendants did not provide notice to the District that J.S. was enrolled in

an RTF for mental health treatment.

          16.   The RTF placement occurred over the summer months was covered by medical

insurance and Parents did not seek tuition reimbursement for this medical placement.

          17.   Following release from the RTF at parental request, J.S. was enrolled on August

3, 2018 in a therapeutic boarding school in the State of Utah and remained in the placement

through the Administrative Proceedings.

          18.   J.S. did not return to the District for the beginning of the 2018-2019 school year.

          19.   The Parents never provided notice to the District of their intent to enroll their

daughter in a private school and seek tuition reimbursement.

          20.   The Parents initiated the Administrative Proceeding by filing a complaint on

January 28, 2019.

          21.   This filing placed at issue events occurring two years prior to the filing of the Due

Process Complaint of January 28, 2109.

          22.   Parents filed an Amended Complaint on April 18, 2019 withdrawing a claim for

tuition reimbursement for the RTF placement.


                                                                                      308918;56000.7
            Case
             Case2:20-cv-00242-RJC
                  2:05-mc-02025 Document
                                   Document
                                         2411 Filed
                                               Filed02/14/20
                                                     02/14/20 Page
                                                               Page44ofof19
                                                                          77



        23.     The Due Process hearing was conducted before Hearing Officer Brian Jason

Ford and convened on July 15, 2019.

        24.     At the initiation of the Hearing Officer Ford, the parties agreed to work together to

submit a Joint Stipulation of Fact as the Hearing Officer did not find there was dispute of what

occurred but dispute on the law to those facts.

        25.     The hearing convened again on September 23, 2019 for Parents’ submission of

testimony regarding the current status of J.S. in her private school and their decisions to

unilaterally place J.S. following withdraw from the District in November 2018.

        26.     The Hearing Officer issued a decision dated November 18, 2019 (attached

hereto as Exhibit “A”), in which he found the District violated J.S.’s right to FAPE and awarded

J.S. full days of compensatory education for each day that the District was in session from April

30, 2017 through September 27, 2017; denied compensatory education for any other period of

time; denied tuition reimbursement for J.S.’s placement in Total Learning Center; awarded

tuition reimbursement for J.S.’s placement in the private therapeutic boarding school in Utah

including tuition, room and board but denying related costs such as transportation and finding

the District did not act with deliberate indifference.

                        V. STATUTORY AND REGULATORY BACKGROUND

        27.     The IDEA and state and federal regulations require school districts to locate,

identify and evaluate children with disabilities who need special education and related services.

20 U.S.C. §1412(a)(3); 34 C.F.R. §300.111(a); 22 Pa. Code §§ 14.121-14.125.

        28.     Child Find is a term of art describing a school’s obligation to locate, identify and

evaluate.

        29.     Child find is a positive duty requiring a school district to begin the process of

determining whether a student is exceptional at the point where learning or behaviors indicate

that a child may have a disability. Ridgewood Bd. of Educ. v. M.E. 172, F.3d 239 (3d Cir. 1999)




                                                                                       308918;56000.7
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       2411 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page55ofof19
                                                                        77



       30.     Children who are suspected of having learning disabilities are entitled to some of

the IDEA’s protections with respect to discipline and due process rights to challenge eligibility

decisions of a school district.

       31.     In order to be eligible for benefits under the IDEA, a student must have a

qualifying disability, and have a need for special education and related services.

       32.     The adequacy of a school district’s evaluations can only be determined at the

time the results are offered to the student, not at some later date. H.D. ex rel. A.S. v. Cent.

Bucks Sch. Dist. 902 F. Supp 2d 614, 624 (E.D. Pa. 2012).

       33.     When a parent removes a child from special education all special education

programs and services cease. The child is no longer identified as a child with a disability. The

student is considered general education and is treated in the same manner as any other

nondisabled child. Importantly, the District is not considered to have knowledge that the child is

a child with a disability who needs special education.

       34.     A child who has not been determined to be eligible for special education and

related services, may assert protections under IDEA if the school district is deemed to have

knowledge. A school district may be deemed to have had knowledge that the student was a

child with a disability if: 1) if the student’s parents expressed to the teacher or to the supervisory

or administrative personnel a written concern that the child was in need of special education and

related services; 2) the student’s parents requested an evaluation; or 3) the child’s teacher or

other school district personnel expressed specific concerns about a pattern of behavior

demonstrated by the child. 20 U.S.C. §1415(k)(5); 34 C.F.R. §300.534.

       35.     There are limitations to a child receiving a “thought to be eligible” designation. A

school district is not deemed to have knowledge if the parent of the child: (i) has not allowed an

evaluation of the child or has refused services under this part or the child has been evaluated

for special education services and was found to not be eligible is not a “thought to be” eligible

student. 34 C.F.R. §300.534 (c)(2).


                                                                                       308918;56000.7
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       2411 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page66ofof19
                                                                        77



       36.     A school district is obligated to offer a placement and an IEP to a child that is

reasonably calculated to enable the child to receive meaningful educational benefit. Board of

Education v. Rowley, 458 U.S. 176 (1982).

       37.     ‘Meaningful benefit’ means that a student’s program affords the student the

opportunity for “significant learning” Ridgewood Board of Education v. N.E., 172 F.3d 238 (3rd

Cir. 1999), not simply de minimis or minimal education progress. M.C. v. Central Regional

School District, 81 F.3d 389 (3rd Cir. 1996).

       38.     Whether it is calculated to enable meaningful benefit is determined in relation to

the child’s intellectual potential. Ridgewood Bd. of Education v. N.E., 172 F.3d 238 (1999).

       39.     The Circuit Courts have consistently held that the substantive standard for

determining whether a child has received FAPE under IDEIA is that the educational program

doesn’t have to be the “best” program. M.M. v. Sch. Bd. 437 F.3d 1085 (11th Cir. 2006); (see

also Fuhrmann v. E. Hanover Bd. of Educ., 993 F.2d 1031 (3rd Cir. 1993) in which the Court

opined that the IEP not only need not be the best program, but it does not need to be superior to

alternatives as long as it is calculated to enable the child to receive meaningful benefit from the

program.)

       40.     Tuition reimbursement claims by parents of “children with disabilities” are subject

to the well-settled test set forth in the United States Supreme Court’s decisions in Florence

County School District v. Carter, 510 U.S. 10 (1993) and School Committee of Burlington v.

Department of Education, 471 U.S. 359 (1985) (the “Burlington –Carter” test).

       41.     The first step is to determine whether the program and placement offered by the

school district is appropriate for the child. The second step is to determine whether the program

obtained by the parents is appropriate for the child. The third step is to determine whether there

are equitable considerations that counsel against reimbursement or affect the amount thereof.

Lauren W. DeFlaminis, 480 F. 3d 259 (3d Cir. 2007).




                                                                                      308918;56000.7
           Case
            Case2:20-cv-00242-RJC
                 2:05-mc-02025 Document
                                  Document
                                        2411 Filed
                                              Filed02/14/20
                                                    02/14/20 Page
                                                              Page77ofof19
                                                                         77



        42.      If the first two prongs are met tuition reimbursement is an appropriate remedy,

but reimbursement may be reduced or denied fully based on equitable considerations. This is

the court’s third and final inquiry with respect to tuition reimbursement. This inquiry aligns with

the statute’s express limitations on reimbursement if there are certain equitable findings. 20

U.S.C. § 1412(a)(10)(C)(iii).

        43.      The Third Circuit, in circumstances dealing with the appropriateness of an IEP,

has indicated that failing to place the educational problem at issue with the school for more than

a year is unreasonable. Bernardsville Bd. of Educ. v. J.H., 42 F.3d 149, 158 (3d Cir. 1994).

        44.      In Bernardsville the court explained the right of review contains a corresponding

duty parental duty to unequivocally place in issue the appropriateness of an IEP. This is

accomplished through the initiation of review proceedings within a reasonable time of the

unilateral placement for which reimbursement is sought. A reasonable time period has been

held to be one year, without mitigating excuse.

        45.      Although the IDEA was amended in 2004 to include an explicit two-year statute

of limitations for due process complaints, 20 U.S.C. § 1415(f)(3)(C), courts have used the

reasoning in Bernardsville to deny tuition reimbursement claims on equitable grounds. E.g.,

Mittman v. Livingston Twp. Bd. of Educ., No. 09-4754 (DRD), 2010 WL 3947548, at *5 (D.N.J.

Oct. 7, 2010).

        46.      The IDEA allows a district court to reduce or deny any award if: (1) the parents

failed to reject the school district’s placement and indicate their intent to make a private

placement.

        47.      Tuition     reimbursement    may   be     denied     “upon    a   judicial   finding   of

unreasonableness        with   respect   to   actions    taken   by    the    parents.”       20   U.S.C.

§1412(a)(10)(C)(iii)(III).

        48.      Tuition reimbursement claims may be denied for a parents’ failure in providing

the school district adequate notice. 20 U.S.C. 1412(a)(10)(C)(iii)


                                                                                          308918;56000.7
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       2411 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page88ofof19
                                                                        77



       49.      In particular, the Supreme Court has emphasized that courts should consider

whether the parents failed to give adequate notice of their intent to enroll the child in private

school as an equitable factor in its determination. “In considering the equities, courts should

generally presume that public-school officials are properly performing their obligations under

[the] IDEA.”

       50.     The unilateral placements are a departure from the cooperative placement

process [preferred by IDEA], and an out-of-state unilateral enrollment is a greater departure.

Great Valley School District v. Douglas M. 807 A.2d 315 (Cmwlth. 2002)

       51.     A family has the right to continue to seek, or engage in a private placement, but

such placement is at private expense. A school district is not required “…to pay for the cost of

education, including special education and related services, of a child with a disability at a

private school or facility if [the school district] made FAPE available to the child and the parents

elected to place the student in private school 34 C.F.R. 300.148(a)

       52.     In addition to the above, the residential nature of a placement requires an

examination of its necessity in the tuition reimbursement analysis. The federal regulations

implementing the IDEIA provide for residential placement if it “is necessary to provide special

education and related services to a child with a disability.” 34 C.F.R. § 300.104. The question of

whether a residential placement must be at public expense requires an examination of whether

that full-time placement is “necessary for educational purposes, or whether the residential

placement is a response to medical, social or emotional problems that are segregable from the

learning process.” Kruelle v. New Castle County School District, 642 F.2d 687, 693 (3d Cir.

1981)). In other words, if the medical, social, and emotional components of the residential

program are “part and parcel of a specially designed instruction to meet the unique needs of a

handicapped child,” the local education agency is responsible for that placement. Kruelle at

694.




                                                                                      308918;56000.7
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       2411 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page99ofof19
                                                                        77



       53.     As a general matter, parents are not entitled to tuition reimbursement if a FAPE

was made available to the child but the parent nonetheless chose to enroll the student in a

private school. 20 U.S.C. §1412(a)(10(C)(i)

       54.     Compensatory education is not an available remedy when a student has been

unilaterally enrolled in private school. See 20 U.S.C. § 1412(a)(10); 34 C.F.R. §§ 300.137,

300.138, 300.148(c) ; In re The Educational Assignment of J.D., Spec. Educ. No. 1120, at 14

(Pa. Spec. Educ. Appeals Panel 2001), available at http://odr.pattan.net/ODRapps/App1120.pdf

(“[T]uition reimbursement and compensatory education are two distinct remedies. They are not

interchangeable. Tuition reimbursement is a remedy to parents who have unilaterally placed

their child in a private school when a district offers their child an inappropriate educational

placement and the proposed IEP was inappropriate under the IDEA thereby failing to give the

child FAPE. In contrast, compensatory education is a retrospective and in kind remedy for

failure to provide an appropriate education for a period of time.” (citations omitted)).

                                           VI.     FACTS

       56.     J.S. enrolled in the North Allegheny School District in kindergarten.

       57.      The District referred J.S. to its ESAP team in kindergarten for concerns with

reading and math skill development.

       58.     J.S. was recommended for retention in kindergarten but the family declined.

       59.     By the end of first grade, J.S. was proficient in reading, however math concerns

continued.

       60.     On October 20, 2010 J.S. was found eligible for special education services as a

student with a specific learning disorder in math reasoning.

       61.     In November 2010, an IEP was implemented to address J.S.’s specific learning

disability in Math Reasoning.

       62.     Parents’ consented to Itinerant learning support services on November 15, 2010.




                                                                                       308918;56000.7
            Case
             Case2:20-cv-00242-RJC
                  2:05-mc-02025 Document
                                   Document
                                         2411 Filed
                                               Filed02/14/20
                                                     02/14/20 Page
                                                               Page10
                                                                    10ofof19
                                                                           77



        63.     On January 27, 2011 a Permission to Re-evaluate was issued. The Parents

consented to the re-evaluation on January 29, 2011.

        64.     J.S. was found eligible as a student with a specific learning disability in reading

comprehension.

        65.     The evaluator recommended that J.S. receive learning support services for math,

reading, English, writing and spelling.

        67.     The Reevaluation report found J.S. continued to be eligible and recommended

supplemental learning support services.

        68.     An IEP was developed for J.S. on February 28, 2011.

        69.     The level of support was increased for J.S. to supplemental where she received

small group instruction in a learning support environment for math, reading, English, writing, and

spelling.

        70.     On November 5, 2012 during J.S.’s fourth grade year, Parents expressed their

opinion that J.S. should be exclusively in regular education classes and revoked consent for

J.S. to continue in special education.

        71.     At the time, Parent indicated J.S. received above average scores in her subject

areas and had obtained proficient scores on the spring 2012 PSSA.

        72.     Parents expressed a concern that J.S. rely upon her own learning. Parents

withdrew J.S. from special education services on November 8, 2012 by executing the Prior

Written Notice.

        73.     The School District issued a PWN on December 18, 2015 as the educational

team at Marshall Middle School was concerned with J.S.’s academic performance.

        74.     Parents did not provide consent for the evaluation and noted their objection to

testing on January 22, 2016.

        75.     In March of 2016, the District issued a PWN as a result of expressed concern

with J.S.’s academic performance.


                                                                                    308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page11
                                                                 11ofof19
                                                                        77



       76.      On March 13, 2016, Parents did not provide consent for the School District to

conduct the initial evaluation.

        77.     In J.S.’s eighth grade year, J.S. shared she was experiencing suicidal ideation

and had first attempted suicide in sixth grade.

        78.     On or about November 17, 2016, J.S.’s classmates reported concerns about her

behavior to the school administration. They reported that J.S. had been cutting herself on her

arms, and that she had expressed high levels of stress and sadness.

        79.     A District counselor completed a Suicide Risk Assessment of J.S.

        80.     Based upon the results indicated on the Suicide Risk Assessment, the District

recommended that J.S. be picked up from school and taken for a professional mental health

assessment.

        81.     That same day, per the District’s recommendation, the Parents took J.S. to

Western Psychiatric Institute Clinic (WPIC) for a Diagnostic Evaluation.

        82.     On December 21, 2016, J.S. counselor informed J.S.’s team of educators that

she continued to have the same concerns outside of school. She noted Parents were trying to

focus on mental health needs and that the team should consider only essential assignments.

        83.     At the conclusion of the second academic marking period, J.S. had a D in three

of her core academic classes, and was failing her Algebra class.

        84.     J.S. also had a B in Technology Education, a C in Introduction to Spanish, and

As in Band and Physical Education.

        85.     In January 2017, J.S.’s teachers were asked to complete rating scales for J.S.’s

mental health professionals.

        86.     On February 8, 2017, J.S’s teachers were informed that Parent expected J.S. to

return the following day and that the family appreciated their flexibility and consideration given to

J.S.




                                                                                      308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page12
                                                                 12ofof19
                                                                        77



        87.    J.S.’s teachers were told to closely monitor her transition back to school to

ensure a positive transition.

        88.    A meeting was held in February 2017 with Parents to discuss supports as J.S.

transitioned back to school.

        89.    The School District exempted J.S. from several assignments and provided her

additional time to complete essential assignments.

        90.    At the time the teachers noted that J.S. was easily distracted by her peers, and

struggled with reading comprehension and test/quiz preparation.

        91.    In response, J.S.’s school counselor contacted Parents by email on February 16,

2017 and informed them they would receive a Permission to Evaluate to see if J.S. qualified for

additional supports.

        92.    On February 20, 2017, the District issued a Prior Written Notice for Initial

Evaluation and Request Form, which was signed and returned by the Parents on February 22,

2017.

        93.     The District proposed the evaluation “due to concerns with J.S.’s behavior, and

to help determine appropriate educational needs and services.”

        94.    On April 30, 2017, the District completed its Evaluation Report. The evaluator

found J.S. to demonstrate adequate reading skills, but greater difficulty in reading

comprehension in comparison to same-aged peers. She no longer qualified with a specific

learning disability in math or reading.

        95.    According to Parents and teacher, J.S. was found not to exhibit any serious

indications of emotions or behaviors.

        96.    J.S. was found to be performing at predicted levels in all academic areas with

state and local assessments indicating she was mastering concepts at a rate consistent with her

peers. At the time the Evaluation Report was completed in April 2017, J.S.’s most recent grades




                                                                                  308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page13
                                                                 13ofof19
                                                                        77



were as follows: Ds in English and Social Studies, and Cs in Earth/Space Science and

Introduction to Spanish. She was failing Algebra, and had As in Band and Physical Education.


        97.        The evaluator noted, “Behavior assessments, observation, and input from staff

suggested some concern with J.S.’s behavior, but did not indicate a substantial impact on her

performance.”


        98.        J.S. was found to not have a disability and was ineligible for special education. A

Prior Written Notice was issued on April 30, 2017 wherein Parents approved the

recommendation on August 24, 2017 for J.S. to remain in her current regular education

program.

        99.        J.S. began her ninth grade year in August 2017. The first day for students was

August 31, 2017.

        100.       Within the first twenty-one days of school, J.S. was absent seven days.

        101.       Parent informed the District that J.S. was involved in outside counseling.

        102.       J.S. was referred to her school counselor over concerns she expressed wanting

to hurt herself.

        103.       J.S. self-reported attempting self-harm in 8th grade and that she was diagnosed

with bipolar depression.

        104.       Parent acknowledged awareness that his daughter demonstrated suicidal

ideation and agreed to have an assessment completed.

        105.       J.S. returned to school on September 20, 2017 and was provided a crisis plan

and a pass to access the counselor office at her discretion.

        106.       The District issued a Prior Written Notice on September 27, 2017 due to

concerns with J.S.’s current mental health status and the impact it was having on her overall

well-being, attendance and academic progress. The educational team at NAI requested an

updated assessment.


                                                                                        308918;56000.7
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       2411 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page14
                                                                  14ofof19
                                                                         77



        107.    As of October 4, 2017, Parent reported that J.S. was not able to come to school

as a result of mental health needs. J.S. was under the care of a new psychiatrist and also

received an evaluation from STAR.

        108.    J.S. was admitted to WPIC for psychiatric care on October 4, 2017. Her

classroom teachers sent work but it was reported J.S. was overwhelmed and had a hard time

completing work while under care.

        109.    On October 23, 2017 J.S. was enrolled in Wexford Partial. The District provided

transportation and coordinated her school work. J.S. did not complete the work.

        110.    On October 25, 2017, the District communicated with Parents requesting if they

had received the Prior Written Notice issued to them on September 27, 2017.

        111.    Parent informed the District that they had in fact received the Prior Written Notice

seeking consent to test but considering J.S.’s difficulties preferred to wait until J.S. completed the

partial program.

        112.    The District reissued a PWN on November 11, 2017. Parent did not return the

Prior Written Notice.

        113.    On November 22, 2017 J.S. was transported from Wexford Partial to WPIC. It

was noted that J.S. was having an angry and agitated response to medication.

        114.    On November 28, 2017 Parent enrolled J.S. in a private school at Total Learning

Center.

        115.    The District again reissued a Prior Written Notice on December 1, 2017.

        116.    On December 22, 2017 Parents signed a release for Ruder Law to seek

educational records from the District.

        117.    The School District withdrew J.S. for non-attendance and private enrollment at

TLC effective December 15, 2017.

        118.    The Parents finally responded to the request to test and provided consent as of

February 6, 2018 to conduct an initial evaluation.


                                                                                       308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page15
                                                                 15ofof19
                                                                        77



        119.   The District issued an evaluation report on April 13, 2018.

        120.   In summarizing the assessment results on J.S., the evaluator found J.S. to

present with an inability to build or maintain relationships, inappropriate behaviors or feelings,

pervasive mood/depression and physical symptoms and fears and found her eligible under the

classification of Emotional Disturbance.

        121.   The evaluator additionally noted J.S.’s diagnosis of anxiety, bi-polar disorder, and

oppositional defiant disorder likely accounted for J.S.’s changing moods.

        122.   The evaluator recommended the IEP team convene to determine appropriate

programming.

        123.   On April 30, 2018 the District emailed Parents for an intake IEP.

        124.   A meeting was held on May 10, 2018 with K.S. in attendance.

        125.   The evaluation report and draft IEP were shared with Parent.

        126.   K.S. refused to sign the evaluation report, or any other documents to include

noting his attendance at the meeting.

        127.   The meeting ended abruptly as K.S. requested to seek the input from J.S.’s

private placement at Total Learning Center.

        128.   J.S.’s draft IEP placed her in general education for selected academic and

elective classes with the exception of resource and social skills classes.

        129.   The draft IEP offered J.S. a supplemental level of support in emotional support

wherein she would be in the regular education environment 80% of her day.

        130.   A draft NOREP dated May 10, 2018 offered J.S. supplemental emotional support

services.

        131.   On May 29, 2018 and May 31, 2018, the District contacted Parents to schedule a

reconvened IEP to review the evaluation report and implement the recommendations for J.S.

        132.   On June 1, 2018, Parent responded that he agreed to meet.




                                                                                      308918;56000.7
            Case
             Case2:20-cv-00242-RJC
                  2:05-mc-02025 Document
                                   Document
                                         2411 Filed
                                               Filed02/14/20
                                                     02/14/20 Page
                                                               Page16
                                                                    16ofof19
                                                                           77



           133.   On June 4, 2018, Special Education Assistant, Linda Stevens was tasked with

calling Parents to set-up the reconvened IEP meeting.

           134.   A re-convened meeting was never scheduled.

           135.   The District received a request for educational records from Ruder Law on June

4, 2018.

           136.   The District mailed the requested records to Ruder Law on July 17, 2018.

                                         VII.    CAUSE OF ACTION

           137.   The Hearing Officer committed reversible error when he concluded the District

violated child find.

           138.   The Hearing Officer erred in awarding J.S. compensatory education.

           139.   The Hearing Officer erred in finding the April 2017 evaluation as inappropriate.

The evaluation conducted by the School District was appropriate and fulfilled the purposes

evaluations serve, determining eligibility/classification and providing guidance to the IEP team in

designing an educational program and placement.

           140.   The Hearing Officer failed as a matter of law in awarding tuition reimbursement to

J.S.

           141.   The Hearing Officer erred as a matter of law in granting J.S. the status of a child

with a disability at the time of her withdrawal and thus continuing this protection to each

successive private placement despite the failure of parents to provide notice to the District.

           142.   Prior to granting consent to evaluate, Parents withdrew JS at their election and

had her privately enrolled at the Total Learning Center as of November 28, 2017.

           143.   The Hearing Officer erred in concluding the private therapeutic boarding school is

appropriate for tuition reimbursement.

           144.   The Hearing Officer failed to review the equities to deny or otherwise reduce the

tuition reimbursement award. The equities do not favor J.S.




                                                                                       308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page17
                                                                 17ofof19
                                                                        77



        145.    The Parents failed to provide the statutorily required tuition reimbursement notice

to the District upon enrollment in TLC on November 28, 2017 and continued to be unreasonable

in failing to provide the District notice they sent their child to Bethlehem, Connecticut and later

Utah. The District did not receive any communication or notice of their intent to enroll and seek

tuition reimbursement.

        146.    The Parents withdrew J.S. during the time the District was attempting to obtain

consent to conduct an evaluation.

        147.    JS was not identified at the time of the withdrawal and thus has no entitlement to

FAPE or to seek IDEA remedies such as compensatory education and tuition reimbursement.

        148.    The need for special education and related services had not been established

and the Hearing Officer erred in extending J.S. protections accorded a “child with a disability” as

defined by the IDEA.

        149.    The Hearing Officer erred in awarding tuition reimbursement which was placed at

issue over the one year timeframe established by Bernardsville. Parents’ claim for tuition

reimbursement was filed more than four hundred and twenty-six days after Parents withdrew

J.S. from the North Allegheny School District and began attending a private school.

        150.    As additional proof of Parents unreasonableness, Parents were unwilling to

participate in the development of the IEP in May and June of 2018. Parents received the draft

IEP but left the meeting refusing to even sign paperwork to reflect attendance.

        151.    At the time the District was attempting to schedule an IEP meeting, Parents were

searching for a residential treatment facility.

        152.    Parent acted unreasonably which warrants denial of reimbursement.

        153.    Parents had retained counsel knowledgeable in special education law as of

December 2017 to receive guidance on their obligation to provide notice of an intent to seek

tuition reimbursement. Parents cannot be excused for the notice requirement.

        154.    District met its obligations to JS during the time she was enrolled as a student.


                                                                                      308918;56000.7
         Case
          Case2:20-cv-00242-RJC
               2:05-mc-02025 Document
                                Document
                                      2411 Filed
                                            Filed02/14/20
                                                  02/14/20 Page
                                                            Page18
                                                                 18ofof19
                                                                        77



       155.    The Hearing Officer erred in finding that the residential component of the

program was necessary for JS to receive her education. The residential component basically

provided her the same services as a parents would do in their home i.e. chores, direction on

hygiene, peer/sibling relations and homework assistance. The residential component was

clearly an option selected by Parent to assist in the repair of the fractured relationship between

them and their daughter. The focus of her therapy was on the parent/child relationship. The

residential component was not required for JS to receive her education.

       156.    Even had a Residential Treatment Facility placement been considered as

appropriate and necessary, there is a process in Pennsylvania and Allegheny County to be

utilized for selecting such an appropriate placement which would likely be located in Western

Pennsylvania so as to afford the child and the child’s family ample opportunity to maintain

communications and personal interaction. A medical placement in a Residential Treatment

Facility several states away from the Commonwealth is overly restrictive.

       157.    Parents assumed the risk and at the point of decision-making were represented

by counsel knowledgeable in special education law.

       158.    The proposed IEP was reasonably calculated to enable JS to progress in light of

the information known to the District at the time.

       159.    There has been no denial of FAPE because the evidence establishes that JS

received meaningful educational benefit from her educational program, and that the District took

all necessary steps to address Student’s needs under extreme circumstances impacted by her

medical needs. The only obligation of the School District to JS as a resident student was to

evaluate for services upon request and if found eligible offer a FAPE program. The District

found her eligible and made an offer of FAPE. Parents refused the District’s offer.

       WHEREFORE, Plaintiff, the North Allegheny School District requests that this Court:

       a. Assume jurisdiction over this action;




                                                                                      308918;56000.7
           Case
            Case2:20-cv-00242-RJC
                 2:05-mc-02025 Document
                                  Document
                                        2411 Filed
                                              Filed02/14/20
                                                    02/14/20 Page
                                                              Page19
                                                                   19ofof19
                                                                          77



      b. Consider the administrative record below and hear additional evidence as necessary

            to make a decision under the modified de novo review standard of IDEA actions;

      c. Reverse the finding of the Hearing Officer that J.S. was “thought to be eligible” and

            that the District violated its duties under child find;

      d. Reverse the finding of the Hearing Officer that J.S. had been denied a FAPE;

      e. Reverse the finding of the Hearing Officer awarding compensatory education to J.S.;

      f.    Find the Parents are untimely and barred for bringing their claim for tuition

            reimbursement;

      g. Reverse the finding of the Hearing Officer awarding tuition reimbursement to J.S.;

      h. Order the equities in this matter are against K.S. and B.S. and their actions were

            unreasonable and properly deny tuition reimbursement.

      i.    Issue a finding that the residential component of the therapeutic boarding school was

            not inexplicably tied to J.S.’s educational needs as mandatory component of FAPE.

      j.    Order the District is not responsible for the tuition, room and boarding costs for the

            private placement in Utah.

      k. Grant such other relief as this Court deems proper.

                                                                 RESPECTFULLY SUBMITTED:
                                                                 MAIELLO BRUNGO & MAIELLO
                                                                 /s/Christina L. Lane
                                                                 Christina L. Lane
                                                                 Pa. Id. No. 83677
                                                                 cll@mbm-law.net
                                                                 Alfred C. Maiello
                                                                 Pa. Id. No.
                                                                 acm@mbm-law.net
                                                                 Steven P. Engel
                                                                 Pa. Id. No.
                                                                 spe@mbm-law.net

                                                                 424 South 27th Street, Suite 210
                                                                 Pittsburgh, PA 15203
                                                                 (412) 242-4400

                                                                 Attorneys for Plaintiff
Dated: February 14, 2020                                         North Allegheny School District


                                                                                       308918;56000.7
    Case
    Case2:20-cv-00242-RJC
         2:05-mc-02025 Document
                          Document
                                241-1
                                   1 Filed
                                      Filed02/14/20
                                            02/14/20 Page
                                                     Page20
                                                          1 of
                                                            of55
                                                               77




Pennsylvania Special Education Due Process Hearing Officer
                Final Decision and Order
                          Closed Hearing

                         ODR File Number
                          21657-1819AS

                           Child’s Name


                           Date of Birth


                      Parent(s)/Guardian(s)




               Counsel for Parent(s)/Guardian(s)
                       Kristen Weidus, Esq.
                     Alicia M. Simpson, Esq.
                  429 Forbes Avenue, Suite 450
                      Pittsburgh, PA 15219

                    Local Educational Agency
                   North Allegheny School District
                           200 Hillvue Lane
                        Pittsburgh, PA 15237

                         Counsel for LEA
                        Christina Lane, Esq.
                    424 South 27th Street, #210
                       Pittsburgh, PA 15203

                          Hearing Officer
                     Brian Jason Ford, JD, CHO

                         Date of Decision
                           11/18/2019




                                                                    1
         Case
         Case2:20-cv-00242-RJC
              2:05-mc-02025 Document
                               Document
                                     241-1
                                        1 Filed
                                           Filed02/14/20
                                                 02/14/20 Page
                                                          Page21
                                                               2 of
                                                                 of55
                                                                    77



                                      Introduction

This special education due process hearing concerns the educational rights of
a student (the Student).1 The hearing was requested by the Student’s
parents (the Parents) against the Student’s school district (the District).

The Parents allege that the District violated the Student’s rights under the
Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et
seq. and Section 504 of the Rehabilitation Act of 1973 (Section 504), 29
U.S.C. § 701 et seq. Specifically, the Parents allege that the District failed to
timely identify the Student as a child with disabilities (this is referred to as a
Child Find violation), failed to offer the Student a free, appropriate public
education (FAPE), and acted with deliberate indifference while violating the
Student’s rights.

The period of time in question runs from January 28, 2017 though the
present. During that time, the Student was enrolled in the District from
January 28, 2017 through November 28, 2017. The Student attended a
private placement (School 1) at the Parents’ expense from November 28,
2017, through June 4, 2018. The Student then attended a private,
therapeutic, residential treatment program from July 24, 2018 through
August 3, 2018 (the Parents do not demand tuition reimbursement for this
placement). On August 3, 2018, the Student transferred to another private
placement (School 2) and has remained in that placement through the
present. The District was the Student’s local educational agency (LEA) at all
times.

The Parents demand compensatory education to remedy the denial of FAPE
from January 28, 2017 through November 28, 2017. The Parents also



1
  Except for the cover page, I have omitted information that could identify the Student to
the extent possible.


                                                                                             2
       Case
       Case2:20-cv-00242-RJC
            2:05-mc-02025 Document
                             Document
                                   241-1
                                      1 Filed
                                         Filed02/14/20
                                               02/14/20 Page
                                                        Page22
                                                             3 of
                                                               of55
                                                                  77



demand tuition reimbursement for the Student’s attendance at School 1 and
School 2. The Parents also requested prospective placement at School 2 but
withdrew that demand.

The Parents initiated this hearing by filing a complaint on January 28, 2019.
The Parents filed an amended complaint on April 18, 2019. The hearing
convened on July 15, 2019. As the hearing was set to begin, the parties
conceded that few to no facts were in dispute and agreed to proceed on a
stipulated record.

The parties filed joint stipulations on September 17, 2019. The hearing
convened again on September 23, 2019, to supplement the joint stipulations
with testimony.

For reasons set forth below, I find that the District violated the Student’s
right to a free appropriate public education (FAPE) and is owed
compensatory education for a portion of the time prior to placement in
School 1. I further find that the Parents are not entitled to tuition
reimbursement for the Student’s placement at School 1. I further find that
the Parents are entitled to tuition reimbursement for the Student’s
placement at School 2. I do not find that the District acted with deliberate
indifference.

                             Issue(s) Presented

The issue(s) presented for adjudication in this matter are:

   1. Did the District deny the Student a FAPE from January 28, 2017
      through the Student’s enrollment in a private placement November 28,
      2017, and, if so, does the District owe compensatory education to the
      Student?




                                                                               3
         Case
         Case2:20-cv-00242-RJC
              2:05-mc-02025 Document
                               Document
                                     241-1
                                        1 Filed
                                           Filed02/14/20
                                                 02/14/20 Page
                                                          Page23
                                                               4 of
                                                                 of55
                                                                    77



     2. Does the District own the Parents tuition reimbursement for the
       Student’s attendance at School 1 from January 28, 2017, through June
       4, 2018?

     3. Does the District own the Parents tuition reimbursement for the
       Student’s attendance at School 2 from August 3, 2018 through the end
       of the 2019-20 (current) school year?

                               Findings of Fact

                               Stipulated Facts

I adopt nearly all of the parties’ joint stipulations as my own findings of fact.
I have copied the joint stipulations, changing the parties’ language only to
remove identifying information and to make minor grammatical edits. The
least significant changes, like changing the Student’s initials to “the
Student,” are not indicated with brackets. Reference to “Parent” is changed
to “Parents” except as needed for clarity (the Parents are a single party and
acted together at all times). Some stipulations were re-ordered to place
events in chronological order. I have also kept the parties’ sub-headings with
minor edits. I have not, however, adopted stipulations that are not relevant
to the issues in this case. For example, I have not included stipulations
about the cost of any program.

                                     Enrollment

1.     The Student enrolled in the District in kindergarten. (S-7).

2.     The District referred the Student to its ESAP team in kindergarten for
       concerns with reading and math skill development. (S-7).

3.     The District recommended the Student retention in kindergarten but
       the family declined. (S-7).




                                                                                4
       Case
       Case2:20-cv-00242-RJC
            2:05-mc-02025 Document
                             Document
                                   241-1
                                      1 Filed
                                         Filed02/14/20
                                               02/14/20 Page
                                                        Page24
                                                             5 of
                                                               of55
                                                                  77



4.    By the end of first grade, the Student was proficient in reading,
      however math concerns continued. (S-7).

                            The Initial Evaluation

5.    [In 2nd grade, on] October 20, 2010, the Student was found eligible for
      special education services. (S-7).

6.    Parents noted concerns with learning math concepts. (S-7).

7.    The Student expressed concerns to the evaluator with the Student’s
      difficulty in math. (S-7).

8.    The Student’s overall intellectual ability was found to be in the low
      average range in Full Scale IQ, but the Student’s General Ability Index
      found [to be] in the average range. The evaluator found the GAI to be
      the most meaningful representation of [the Student’s] global cognitive
      functioning. (S-7).

9.    The Student was found to have a particular strength in verbal
      comprehension. (S-7).

10.   The Student displayed low average perceptual reasoning and working
      memory skills. The Student had significant weakness in visual
      processing speed. (S-7).

11.   The Student displayed limited number sense and slow processing time
      for math. The Student also was found to have difficulty with
      measurement, numerical order, patterning, and money. (S-7).

12.   The Student was found eligible for special education as a student with
      a specific learning disorder in math reasoning. (S-7).

13.   The evaluator recommended learning support services for math. (S-7).



                                                                               5
       Case
       Case2:20-cv-00242-RJC
            2:05-mc-02025 Document
                             Document
                                   241-1
                                      1 Filed
                                         Filed02/14/20
                                               02/14/20 Page
                                                        Page25
                                                             6 of
                                                               of55
                                                                  77



                                The First IEP

14.   In November 2010, an IEP was implemented to address the Student’s
      specific learning disability in Math Reasoning. (S-8).

15.   Parents shared their concern about the Student improving overall
      academic skills [during] the development of the IEP. (S-8).

16.   The IEP team developed three math goals for the Student. One for
      basic subtraction and addition; the second for math word problems in
      developing a plan to analyze; and the third to demonstrate one-to-one
      correspondence, rote counting, counting by twos, five and tens, and
      comparing values of whole numbers up to 500. (S-8).

17.   The Student received systematic, explicit instruction in the area of
      basic [math] facts. (S-8).

18.   The Student received assistance with a number line, and key words to
      solve math problems. (S-8).

19.   The Parents consented to [an itinerant level of] learning support
      services on November 15, 2010. (S-8).

                                Reevaluation

20.   [Still in 2nd grade, on] January 27, 2011 [the District issued] a
      Permission to Re-Evaluate [form]. The Parents consented to the re-
      evaluation on January 29, 2011. (S-9).

21.   The Student’s teacher reported concerns with skill deficits in phonics,
      word analysis and comprehension skills. As the work became more
      difficult, the Student began to fall behind peers. (S-9).




                                                                                6
       Case
       Case2:20-cv-00242-RJC
            2:05-mc-02025 Document
                             Document
                                   241-1
                                      1 Filed
                                         Filed02/14/20
                                               02/14/20 Page
                                                        Page26
                                                             7 of
                                                               of55
                                                                  77



22.   On the Wechsler Individual Achievement Test Third Edition (WIAT-III),
      the Student scored in the sixth percentile rank in Early Reading Skills
      and in the forty-second percentile rank in Reading Comprehension. (S-
      9).

23.   The Student was found eligible as a student with a specific learning
      disability in reading comprehension. (S-9).

24.   The evaluator recommended that the Student receive learning support
      services for math, reading, English, writing and spelling. (S-9).

25.   The Reevaluation report [dated February 28, 2011] found the Student
      continued to be eligible and recommended [a] supplemental [level of]
      learning support services. (S-9).

                  Change in Placement, Level of Service

26.   [Still in 2nd grade, another] IEP was developed for the Student on
      February 28, 2011. (S-10).

27.   The [District increased the Student’s] level of support … to
      supplemental[.] … [The Student] received small group instruction in a
      learning support environment for math, reading, English, writing, and
      spelling. (S-10).

28.   The Parents shared with the IEP team that the Student enjoyed
      reading and math and that the Student had a challenge following
      directions. (S-10).

29.   The Student’s IEP team continued to provide math goals on basic
      facts, math computation and one-to-one correspondence, rote
      counting, counting by twos, five and tens, and comparing values of
      whole numbers up to 500. (S-10).



                                                                                7
        Case
        Case2:20-cv-00242-RJC
             2:05-mc-02025 Document
                              Document
                                    241-1
                                       1 Filed
                                          Filed02/14/20
                                                02/14/20 Page
                                                         Page27
                                                              8 of
                                                                of55
                                                                   77



30.    The IEP noted that the Student had made progress on single digit
       addition/subtraction at 100% accuracy. (S-10).

31.    The IEP noted progress in double-digit addition with 100% accuracy
       and double-digit subtraction with 80% accuracy. (S-10).

32.    The Student’s identification of information required to solve a math
       problem was reported at 69% accuracy and later 20% [accuracy] with
       the notation that the Student was rushing through work. (S-10).

33.    The Student was able to count by twos and tens with 100% accuracy
       and compared values of whole numbers with 100% accuracy. (S-10).

34.    [The IEP Team added a] reading comprehension goal … to the
       Student’s IEP. The Student demonstrated 72% accuracy in reading
       comprehension. (S-10).

                        Withdraw from Special Education

35.    On November 5, 2012, during the Student’s fourth grade year, the
       Parents expressed their opinion that the Student should be exclusively
       in regular education classes and revoked consent for the Student to
       continue in special education. (S-11).

36.    At the time, the Parents indicated that the Student received above
       average scores in her subject areas and had obtained proficient scores
       on the spring 2012 PSSA. (S-11).

37.    The Parents expressed a concern that the Student rely upon her own
       learning.2 (S-11).




2
  While I accept this stipulation as an accurate statement of what the Parents expressed at
the time, the meaning of this statement is not fully explained by the record of this case.


                                                                                              8
        Case
        Case2:20-cv-00242-RJC
             2:05-mc-02025 Document
                              Document
                                    241-1
                                       1 Filed
                                          Filed02/14/20
                                                02/14/20 Page
                                                         Page28
                                                              9 of
                                                                of55
                                                                   77



38.    The Parents withdrew the Student from special education services on
       November 8, 2012, by executing a Prior Written Notice document. (S-
       12).

      First Post-Withdraw Prior Written Notice for Initial Evaluation

39.    [During the Student’s 7th grade year, the] District issued a PWN on
       December 18, 2015, as the educational team at the Student’s middle
       school was concerned with the Student’s academic performance.3 (S-
       13).

40.    Parents did not provide consent for the evaluation and noted their
       objection to testing on January 22, 2016. (S-13, p. 4).

    Second Post-Withdraw Prior Written Notice for Initial Evaluation

41.    In March of 2016, [still during the Student’s 7th grade year,] the
       District issued another PWN as a result of expressed concern with the
       Student’s academic performance. (S-14, p. 1).

42.    On March 13, 2016, Parents [denied] consent for the School District to
       conduct the initial evaluation. (S-14, p. 4).

                    The 2016-17 School Year – 8th Grade

43.    In the Student’s eighth grade year, the Student was experiencing
       suicidal ideation. (P-3).

44.    The Student reported to the school counselor that the Student had first
       attempted suicide in sixth grade. (P-3, p. 2).




3
 This type PWN is more commonly referred to as a Permission to Evaluate - Consent Form
or a PTRE. I will use the parties’ terminology when describing the form.


                                                                                         9
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 29
                                                               10 of 77
                                                                     55



45.   On November 17, 2016, the Student’s classmates reported concerns
      about the Student’s behavior to the school administration. (P-3).

46.   Peers reported that the Student had been cutting the Student’s own
      arms and that the Student had expressed high levels of stress and
      sadness. (P-3; S-16. p. 3).4

47.   The school counselor (the Counselor) completed a Suicide Risk
      Assessment form, and the Student shared that the Student had been
      in counseling beginning the previous year. (P-3, p. 2).

48.   Upon completing the Suicide Risk Assessment, the District
      recommended that the Parents pick up the Student from school and
      take the Student for a professional assessment. (S-16, p. 3).

49.   That same day, per the District’s recommendation, the Parents took
      the Student to [a psychiatric clinic] for a Diagnostic Evaluation. (P-4,
      p. 1; P-6, p. 1).

50.   On November 17, 2016, the Counselor informed teachers of emotional
      health concerns with the Student. The Counselor noted that the
      Student was cutting on the Student’s arms, and the Student expressed
      high levels of stress and sadness. The Counselor further requested the
      Student’s teachers to keep an eye out for when the Student returned
      to school. (S-15, p.1).

51.   The Counselor also explained that the family was seeking “outside
      supports” at that time. (S-15, p. 1).




4
 ODR Hearing Officers draft around gendered pronouns to protect the Student’s privacy
even if doing so yields awkward phrasing.


                                                                                        10
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 30
                                                              11 of 77
                                                                    55



52.   That same day, the Counselor reported that the Student “continued to
      struggle with … emotional state and missed several days of school.”
      (P-14, p. 3).

53.   On December 21, 2016, the Counselor informed the Student’s team of
      educators that the Student continued to have the same concerns
      outside of school. The Counselor noted that the Parents were trying to
      focus on mental health needs and that the team should consider only
      essential assignments. (S-15, p.1).

54.   The Counselor also explained to the teachers in the December 21,
      2016 email that the Parents were taking the Student to an
      appointment that day to “determine the level of care needed.” (S-1, p.
      1).

55.   At the conclusion of the second academic marking period of the 2016-
      17 school year, the Student had a D in three core academic classes,
      and was failing Algebra. (P-8, p. 3).

56.   The Student also had a B in Technology Education, a C in Introduction
      to Spanish, and As in Band and Physical Education. (P-8, p. 3).

57.   Between January 3, 2017 and January 4, 2017, the Student’s teachers
      were asked by the Student’s mental health providers to complete
      rating scales related to the Student’s behavior. (P-11, pp. 2-5).

58.   The Student’s English teacher wrote that the Student “seems dazed or
      unaware frequently. [The Student] is reluctant to accept
      recommendations or help or constructive criticism.” (P-11, p. 2).

59.   The Student’s math teacher indicated that the Student showed a
      serious problem during the period he observed, noting that the
      Student was moody, tearful, and withdrawn. (P-11, p. 5).


                                                                            11
           Case 2:05-mc-02025
                2:20-cv-00242-RJC
                               Document
                                  Document
                                        241-1
                                            1 Filed 02/14/20 Page 31
                                                                  12 of 77
                                                                        55



60.       On January 17, 2017, the Counselor emailed the Parents forms for
          “[the Student’s] next appointment.” These forms included the teacher
          rating scales completed earlier that month. (P-11, p. 1).

61.       In that same January 17, 2017 email, the Counselor also asked that
          the Parents “let us know if we can be of further assistance for any of
          [the Student’s] outside supports.” (P-11, p. 1).

62.       Between February 2 and 8, 2017, the Student was hospitalized for
          depression and suicide attempt. (S-16).5

63.       The Counselor contacted the team on February 3, 2017 and indicated
          that she had talked to the Student’s teacher at the therapeutic
          program and was informed that the Student would likely miss another
          week of school. District teachers were requested to bring essential
          assignments for two weeks. (S-15).

64.       On February 8, 2017, the Counselor informed the Student’s team that
          Parents expected the Student to return the following day and that she
          appreciated their flexibility and consideration given to the Student. The
          Counselor requested the team to monitor the Student closely to ensure
          a positive transition. (S-15).

65.       On February 8, 2017, the District sent correspondence to Parents to
          facilitate communication between home and school regarding the
          Student’s absences. The District informed Parents that the Student
          had missed 10 or more days of school. The District explained it was
          standard procedure to send the letter and that the District recognized
          that the Student had experienced extenuating circumstances.




55
     This finding is not a stipulation but is added here for context. This fact is not in dispute.


                                                                                                 12
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 32
                                                              13 of 77
                                                                    55



66.   On February 15, 2017, a meeting was held with Parents to transition
      the Student back to school. The Parents and District discussed
      supports for the Student. A PTE was issued. (S-15, p. 2; P-14, p. 3; S-
      16).

67.   The District exempted the Student from several assignments and
      provided additional time to complete essential assignments. (S-15).

68.   At the time the teachers noted that the Student was easily distracted
      by peers and struggled with reading comprehension and test/quiz
      preparation. (S-15).

69.   The Counselor contacted Parents by email on February 16, 2017 and
      informed them they would receive a Permission to Evaluate to see if
      the Student qualified for additional supports. (S-15).

                          2017 Evaluation Report

70.   On February 20, 2017, the District issued a Prior Written Notice for
      Initial Evaluation and Request Form, which the Parents signed and
      returned on February 22, 2017. (P-12).

71.   The District proposed the evaluation “due to concerns with the
      Student’s behavior, and to help determine appropriate educational
      needs and services.” (P-12, p. 2).

72.   On April 25, 2017, the District sent a second letter informing Parents
      that the Student missed 18 days of school and that the District would
      require a doctor’s excuse for all future absences. The April 25, 2017
      notice contained the same explanation regarding standard procedures
      and the District’s acknowledgment of the Student’s extenuating
      circumstances. (P-9, p. 2).




                                                                              13
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 33
                                                              14 of 77
                                                                    55



73.   The Student was evaluated during 8th grade at the District’s middle
      school. (S-16).

74.   The request to evaluate was issued to address serious behaviors
      including self-harm. (S-16; P-14, p.2).

75.   On April 30, 2017, the District completed its Evaluation Report. (P-14;
      S-16).

76.   The Parents reported that the Student exhibited impulsiveness and
      defiance at home but not of a serious nature. (S-16).

77.   Several of the Student’s teachers were asked to provide feedback for
      the report. (P-14, p. 2).

78.   Teachers reported that the Student’s preferred to complete work
      without assistance; had difficulty sustaining effort; absences; was
      distracted and preoccupied with friends; had difficulty in writing; had
      difficulty with tests; lethargy; weakness in reading comprehension;
      distracted and unmotivated. (S-16).

79.   Teachers reported using the following strategies: private conversations
      to review expectations, errors and reteach challenging concepts;
      regularly calling on the Student to ensure attention and
      understanding; opportunities to seek assistance in homeroom and
      activity periods; and extensions for assignments and projects. (S-16).

80.   The Counselor reported the following:

  a. The Counselor noted the history of peer concerns and suicide risk
      assessment from November 2016; the history of absences from
      December 2016; and the hospitalization and transition meeting in
      February 2017.



                                                                            14
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 34
                                                              15 of 77
                                                                    55



  b. The Counselor also reported that the Student was continuing to have
      difficulty with academics and utilized a counseling office pass when
      having difficulty with emotions or academics. (S-16).

81.   The Student’s English teacher indicated that the Student regularly
      needed assistance with directions. She also explained that over the
      previous thirty days, the Student had appeared increasingly lethargic.
      (P-14, p. 2).

82.   The Student’s homeroom and Social Studies teacher also reported that
      the Student appeared very quiet in his class. (P-14, p. 2).

83.   The Student’s physical education teacher responded that the Student
      seemed increasingly distracted and unmotivated. (P-14, p. 2).

84.   The evaluator found the Student to demonstrate adequate reading
      skills, but greater difficulty in reading comprehension in comparison to
      same-aged peers. The Student no longer qualified with a specific
      learning disability in math or reading. (S-16).

85.   The Student’s social-emotional functioning was assessed using the
      Behavior Assessment for Children (BASC-3), Children’s Depression
      Inventory, and the Emotional Disturbance Decision Tree. (S-16).

86.   The Student was asked to complete the BASC-3 Self-Report. (P-14,
      pp. 12-13).

87.   The Student’s responses resulted in clinically significant scores on the
      Attitude to School and Self-Esteem subtests. (P-14, pp. 12-13).

88.   The evaluator interpreted the Student’s results with caution indicating
      the Student views the Student’s own behavior in an overly positive
      manner. (S-16).



                                                                             15
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 35
                                                              16 of 77
                                                                    55



89.   The evaluator also reported, “[The Student] responded to critical items
      indicating that she hates school and does not feel safe at school. [The
      Student] feels as though [the Student] rarely gets things right and is
      not understood.” (P-14, p. 13).

90.   The Student also reported to the evaluator that she felt as though
      teachers did not care about [the Student], or recognize [the Student’s]
      accomplishments. (P-14, p. 13).

91.   Two classroom teachers, [the Student] and [the Student’s] mother
      completed the BASC-3. (S-16).

92.   The evaluator noted Parent’s responses as valid and interpretable.
      Parent rated the Student’s behavior as mostly normative and did not
      endorse any problematic behaviors or feelings. Parent reported that
      the Student has a strong sense of self and high expectations both
      academically and socially. (S-16).

93.   The first teacher to complete BASC, was the Student’s science teacher.
      Her responses resulted in a clinically significant score for the Student
      on the leadership subtest. (P-14, p. 13).

94.   The science teacher’s scores resulted in at-risk scores on the learning
      problems and study skills subtests. (P-14, p. 13).

95.   The science teacher was unable to provide a score for the internalizing
      problems, anxiety, or functional communication subtests. (P-14, p.
      13).

96.   The evaluator explained this lack of data, stating: “Due to the lack of
      observed behavior in certain areas, [the science teacher] did not have
      enough insight to produce a response, which limited interpretation of
      several subscales.” (P-14, p. 14).


                                                                             16
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 36
                                                              17 of 77
                                                                    55



97.   The Student’s English teacher also completed the BASC rating scale.
      (P-14, p. 13).

98.   The English teacher’s scores placed the Student in the clinically
      significant range on the following subtests and indexes: internalizing
      problems, depression, school problems, attention problems, learning
      problems, the behavioral symptoms index, atypicality, withdrawal,
      adaptive skills, adaptability, social skills, leadership, study skills, and
      functional communication. The English teacher’s scores placed the
      Student in the at-risk range on the externalizing problems, aggression,
      conduct problems, anxiety, and somatization subtests. (P-14, p. 13).

99.   The evaluator found the classroom teachers to indicate substantial
      differences between content areas in science and English. The English
      teacher’s responses were interpreted with caution as viewing the
      Student in an overly negative manner. (S-16; P-14, p. 14).

100. The CDI-2 was completed by the Student, the Parents and the
      Student’s Spanish teacher. (S-16; P-14, p. 14).

101. The CDI-2 requests the respondents to base observations of the
      student within the past two weeks. (S-16).

102. The emotional problems and functional problems subtests were
      included. (P-14, p. 14).

103. The evaluator noted the respondents did not indicate the presence of
      any serious concerns. (S-16).

104. The Student reported that some of her feelings result in functional
      difficulty, but not of a substantial or serious impact. (S-16).




                                                                                17
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 37
                                                              18 of 77
                                                                    55



105. The EDDT was completed by Parents and the Student’s teacher. (S-
     16).

106. According to Parents and teacher, the Student was found not to exhibit
     any serious indications of emotions or behaviors. (S-16).

107. The Student was found to be performing at predicted levels in all
     academic areas with state and local assessments indicating she was
     mastering concepts at a rate consistent with her peers. (S-16).

108. At the time the Evaluation Report was completed in April 2017, the
     Student’s most recent grades were as follows: Ds in English and Social
     Studies, and Cs in Earth/Space Science and Introduction to Spanish.
     The Student was failing Algebra, and had As in Band and Physical
     Education. (P-8, p. 3).

109. The evaluator noted, “Behavior assessments, observation, and input
     from staff suggested some concern with the Student’s behavior, but
     did not indicate a substantial impact on her performance.” (P-14, p.
     18).

110. The Student was found to not have a disability and was ineligible for
     special education. (S-16).

111. A NOREP was issued on April 30, 2017 wherein Parents approved the
     recommendation on August 24, 2017 for the Student to remain in the
     current regular education program. (S-17).

                  The 2017-18 School Year – 9th Grade

112. The Student began 9th grade on August 31, 2017.

113. The Student was referred to her school counselor over concerns she
     expressed wanting to hurt herself. (SD-18)


                                                                             18
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 38
                                                               19 of 77
                                                                     55



114. The Student self-reported attempting self-harm in 8th grade and a
       diagnosis of bipolar depression. (SD-18).

115. The Parents acknowledged that the Student demonstrated suicidal
       ideation and agreed to have an assessment completed. (SD-18).

116. Parent informed the District that the Student was involved in outside
       counseling. (SD-18).

117. Within the first twenty-one days of school, the Student was absent
       seven days. (P-22, p. 1).

118. The Student returned to school on September 20, 2017, and was
       provided a crisis plan, no contact order for issues with peers and a
       pink pass to access the counselor office. (SD-22).

119. The Parents submitted medical excuses for several of the Student’s
       absences, including September 27, October 2, and October 4, 2017.
       (P-10).

120. The District issued a PWN on September 27, 2017 due to concerns
       with the Student’s current mental health status and the impact it was
       having on the Student’s overall well-being, attendance, and academic
       progress. The educational team at NAI requested an updated
       assessment. (S-23; P-17, pp. 9-11).

121. As of October 4, 2017, Parent reported that the Student was not able
       to come to school as a result of mental health needs. The Student was
       under the care of a new psychiatrist and also received an evaluation
       from STAR.6 (S-22).



6
 STAR is “Services for Teens at Risk,” a program run by the University of Pittsburgh Medical
Center (UPMC)


                                                                                         19
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 39
                                                               20 of 77
                                                                     55



122. The Student was admitted to WPIC7 for psychiatric care on October 4,
       2017. The Student’s classroom teachers sent work but it was reported
       that the Student was overwhelmed and had a hard time completing
       work while under care. (SD-22).

123. On October 23, 2017, the Student was enrolled in Wexford Partial.
       The District provided transportation and coordinated schoolwork. The
       Student did not complete the work. (S-19; S-22; P-6, pp. 10-13, 18).

124. On October 25, 2017, a different school counselor communicated with
       the Parents, asking if they had received the PWN. (SD-20).

125. The Parents informed the counselor that they had in fact received the
       PWN but considering the Student’s difficulties preferred to wait until
       the Student completed the partial program. (SD-20).

126. The District reissued a PWN on November 11, 2017. The Parents did
       not return the PWN. (SD-24).

127. On November 22, 2017, the Student was transported from Wexford
       Partial to WPIC. The Student was having an angry and agitated
       response to medication. (S-22).

128. The Parents informed new counselor they were looking to enroll the
       Student in School 1 or a different private school. (S-22).

129. On November 29, 2017 the Student’s father called the District and
       reported that the Student “may be going to” School 1.8 (S-22).

130. The District reissued a PWN on December 1, 2017. (S-25).



7
 WPIC is the Western Psychiatric Institute and Clinic, also affiliated with UPMC.
8
 The parties joint stipulation about this message contained an incorrect date that is
corrected in this decision.


                                                                                        20
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 40
                                                              21 of 77
                                                                    55



131. On December 12, 2017, the new counselor confirmed with Parents that
      the Student was now enrolled in School 1 and had been attending for
      several weeks. (S-21).

132. The School District withdrew the Student for non-attendance and
      private enrollment at School 1, effective December 15, 2017. (S-21,
      S-22).

133. On December 22, 2017, the Parents signed a release for the law firm
      that represents the Parents in this due process hearing to seek
      educational records from the District. (S-34).

                               2018 Evaluation

134. On February 6, 2018, the Parents provided consent for the District to
      conduct an initial evaluation. (S-23; P-32).

135. On March 29, 2018, the Parents authorized School 1 to send scholastic
      grades; standardized achievement test scores; standardized
      ability/aptitude test scores; psychological evaluation; special education
      records; attendance information; discipline reports; and health records
      to the District. (P-35, pp. 1-2).

136. As part of the District’s Evaluation, on April 12, 2018, the Student
      completed a Children’s Depression Inventory 2 Self-Report form. The
      Student reported being sad all the time, self-hating, wanting to kill
      self, feeling like crying every day, and never having fun at school. (P-
      36, pp. 1-2).

137. The Student also completed a Revised Children’s Manifest Anxiety
      Scale-2. The Student reported being nervous, worrying, getting mad
      easily, and getting teased at school. (P-36, pp. 9-10).




                                                                              21
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 41
                                                              22 of 77
                                                                    55



138. As part of the District’s Evaluation, Parents completed an Emotional
     Disturbance Decision Tree Parent Form. Parents reported that the
     Student frequently makes statements that put herself down, behaves
     in an unusual or strange manner compared to peers, breaks or throws
     things to express frustration, and displays angry outbursts. (P-36, pp.
     3-6).

139. As part of the Evaluation, the Parents completed a Parent Input Form
     noting that the Student struggles with academics, feels bullied, refused
     to attend the District, and avoided work. The Parents also noted that
     the Student had a mental health diagnosis and was under psychiatric
     care. (P-36, p. 7).

140. The Parents completed a Parent Interview on April 12, 2018 as part of
     the District’s Evaluation. The Parents noted that the Student had
     attendance problems for two years and that a diagnosis of Bipolar
     Disorder could be a cause. The Parents noted that the Student has
     anxiety, self-harming behaviors, and anger. The Parents noted
     academic concerns about “everything.” (P-36, pp. 11-14).

141. The Parents also completed a Student and Parent Survey for Transition
     Planning for the District’s Evaluation on April 12, 2018. On this form,
     The Parents provided the names of the Student’s treating medical
     providers. (P-36, pp. 15-18).

142. The Parents completed a Checklist for the Woodcock Johnson IV
     assessment. Parents reported that the Student had a hard time
     concentrating, often did not seem to listen when spoken to directly,
     often had difficulty organizing tasks and activities, and disliked school
     so much that the Student did not want to go and did not try to
     succeed in school. (P-36, pp. 19-25).



                                                                             22
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 42
                                                              23 of 77
                                                                    55



143. In the home setting, the Parents reported that the Student failed to
     pay close attention to details and made careless mistakes. The Parents
     offered that the Student had difficulty sustaining attention and was
     easily distracted. (S-26).

144. The Parents described the Student as often interrupting others or
     intruding on others. (S-26).

145. Parent offered that the Student’s strength is that the Student is very
     musically talented and looked to music for a profession. (S-26)

146. Parental concerns were noted as the Student feeling bullied and, as a
     result, the Student avoided work. (S-26).

147. Parents shared that the Student was under psychiatric care. (S-26).

148. On an attendance interview form, Parent reported that the Student’s
     attendance problems were influenced by a psychiatric diagnosis of
     Bipolar Disorder. (S-26).

149. The Parents shared that the Student had a few friends and got along
     with her siblings but tended to be fearful of same-age peers. (S-26).

150. Behavior problems noted by the Parents were anxiety, self-harm and
     anger. (S-26).

151. Several staff members from School 1 provided information on the
     Student’s skills, work, behaviors, strengths, and weaknesses. (P-37, p.
     3).

152. In sum, School 1 teachers and personnel reported that the Student’s
     oral language ability as average; average oral expression; average
     reading fluency and mathematics calculation; limited ability for
     listening comprehension; and very limited ability for math problem


                                                                              23
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 43
                                                               24 of 77
                                                                     55



       solving – although the Student would sometimes refuse to do work.
       (S-26; P-37).

153. School 1 teachers and personnel also remarked that the Student was
       be distractible, had difficulty sustaining attention to tasks, was
       emotional, always unhappy, defiant, impulsive, fidgety, and an
       excessive talker and interrupter who talks loudly and swears – but also
       avoided peer interaction. The Student seemed unhappy most of the
       time and showed intense “highs” of energy followed by periods of
       sadness or depression. Descriptors included defiant, emotional, and
       troubled. (S-26; P-37).9

154. School 1 teachers and personnel found that the Student requires a
       high level of one-to-one assistance, and that need was one of the
       Student’s most significant issues. (S-26; P-37).

155. School 1 teachers and personnel shared that the Student is artistic and
       intelligent, and that emotional and behavioral issues diminished these
       strengths. (S-26; P-37).

156. School 1 teachers utilized the following classroom strategies with the
       Student: extra time on homework and quizzes, modified assignments,
       grading only completed work, encouragement to participate, positive
       reinforcement, use of a daily goal (S-26; P-37).

157. Classroom observations were completed by School 1 staff. (S-26; P-
       37, p. 8).

158. Observations revealed that the Student typically began tasks only after
       teacher assistance and the Student stayed on task for a limited


9
 This finding and several of those that follow are a summary of multiple stipulations that
describe comments written in an evaluation report in great detail.


                                                                                             24
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 44
                                                              25 of 77
                                                                    55



      amount of time. In a special education classroom, the Student began
      the observed task promptly, but did not continue when the teacher
      gave notes and asked the Student make corrections. (P-37, p. 8).

159. Recommendations by School 1 teachers included: one-on-one
      instruction set at the Student’s pace, classroom reinforcers, constant
      monitoring, positive behavior support plan, and breaks if needed. (P-
      37, p. 8).

160. The District’s evaluator used the following assessment tools: record
      review, Children’s Depression Inventory, Revised Children’s Manifest
      Anxiety Scale, Behavior Assessment System for Children and the
      Emotional Disturbance Decision Tree-Parent form. (S-26).

161. The Children’s Depression Inventory - Second Edition revealed very
      elevated scores in the following areas: Emotional Problems, Negative
      Mood/Physical Symptoms, and Negative Self-Esteem. (P-37, p. 9).

162. The Revised Children’s Manifest Anxiety Scale - Second Edition
      revealed extremely problematic scores in worry, social anxiety, and
      overall Total Anxiety. (P-37, p. 11).

163. As part of the Evaluation, the Student’s teachers were asked to
      complete behavior rating scales. (P-37, pp. 11-15).

164. The teachers reported her as clinically significant in Hyperactivity,
      Aggression, Anxiety, Depression, Somatization, Atypicality,
      Withdrawal, Attention Problems, Adaptability, and Social Skills. (P-37,
      pp. 11-15).

165. The District issued an evaluation report on April 13, 2018. (S-26; P-
      37).




                                                                             25
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 45
                                                              26 of 77
                                                                    55



166. In summarizing the assessment results, the evaluator found the
     Student to present with an inability to build or maintain relationships,
     inappropriate behaviors or feelings, pervasive mood/depression and
     physical symptoms and fears. The Evaluator found the Student eligible
     under the classification of Emotional Disturbance. (S-26, P-37, pp. 16,
     19).

167. The evaluator additionally noted the Student’s diagnosis of anxiety, bi-
     polar disorder, and oppositional defiant disorder likely accounted for
     the Student’s changing moods. (S-26).

168. The evaluator recommended the IEP team convene to determine
     appropriate programming. (S-26).

169. Recommendations for the IEP team were the following:

  a. Provide the Student with opportunities for self-monitoring her task
     performance and social behavior.

  b. Encourage the Student to chart performance and/or behavior.

  c. Verbal mediation as a tool to direct the Student’s focus to behavior or
     work. Model, cue and encourage use of phrases “what works?” and
     “what doesn’t work?” as self-monitoring tools.

  d. Discuss or review behavior removed from situation and peers.

  e. Encourage the Student to identify strengths and weaknesses. Provide
     guided feedback to increase self-awareness. (S-26).

                         2018 IEP Team Meeting

170. On April 30, 2018, the District’s Lead Support Teacher emailed Parents
     for an intake IEP. (S-27).



                                                                              26
      Case 2:05-mc-02025
           2:20-cv-00242-RJC
                          Document
                             Document
                                   241-1
                                       1 Filed 02/14/20 Page 46
                                                             27 of 77
                                                                   55



171. The Lead Support Teacher noted several unsuccessful attempts he
     made to contact the Parents by phone. (S-27).

172. Lead Support Teacher proposed May 10, 2018 as the meeting date.
     The Parents agreed to attend. (S-27).

173. A meeting was held on May 10, 2018 with the Parents in attendance.
     (S-32; P-38).

174. The Lead Support Teacher stated the purpose of the meeting was to
     review the evaluation report and assess whether or not Parents were
     in agreement with the recommendations. (S-32).

175. The evaluation report and draft IEP were shared with Parents. (S-32).

176. The Lead Support Teacher noted Parents request to have the
     documents reviewed by School 1. (S-32).

177. The Lead Support Teacher noted Parents refusal to sign the evaluation
     report, or any other documents including the invitations to the
     meeting. (S-32).

178. The meeting did not continue as the Parents requested to seek the
     input of School 1 staff. (S-32).

179. The Lead Support Teacher requested the Parents to update the school
     district on whether or not they approved or disproved the evaluator’s
     recommendations and finding of eligibility for special education. (S-
     32).

180. The Lead Support Teacher said that he was ready to review the
     documents and that it was essential to work as a team to determine
     the appropriate placement for the Student. (S-32).



                                                                             27
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 47
                                                              28 of 77
                                                                    55



                                 2018 IEP

181. The draft IEP dated May 10, 2018 included the results of the most
     recent evaluation report. (S-30; P-39).

182. The District checked the “no” box for “Does the student exhibit
     behaviors that impede his/her learning or that of others?” in the IEP.
     (P-39, p. 5).

183. The May 10, 2018 IEP provided for one goal that stated: “During her
     resource period, the Student will be able to 1. Access electronic grade-
     book to determine outstanding assignments, 2. Identify upcoming
     assignments, projects or assessments, 3. Develop a plan of study for
     resource class, 4. Share the plan with resource teacher, and 5.
     Complete the plan of study during resource period 4 out of the 5 days
     [the Student] is present with 75% accuracy.” (P-39, p. 21).

184. The draft IEP contained the following program modifications and
     specially designed instruction for J.S. (S-30; P-39).

  a. Opportunities to self-monitor task performance and social behavior
     with teacher providing cues, subtly as possible.

  b. Utilized self-prediction of how well the Student will complete a task to
     increase her awareness of her strengths and weaknesses.

  c. Encourage the Student to chart performance and behavior.

  d. Model, cue and encourage use of phrases with the Student “What
     works?” and “What doesn’t work?” as a self-monitoring tool.

  e. When necessary discuss or review behavior removed from situation
     and peers.




                                                                           28
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 48
                                                              29 of 77
                                                                    55



  f. Encourage the Student to identify strengths. Provide guided
     constructive feedback to increase self-awareness.

  g. Use of “pink pass” for access to counselor when anxious.

  h. Extended time for testing.

  i. Extended time on homework and identified assignments.

185. The supports for school personnel listed consultation between regular
     education and special education to discuss strategies and what works
     and does not work and to revise as necessary. (S-30; P-39).

186. The draft IEP placed the Student in general education for selected
     academic and elective classes with the exception of resource and social
     skills classes. (S-30; P-39, pp. 26, 28).

187. The draft IEP offered the Student a supplemental level of support in
     emotional support wherein the Student would be in the regular
     education environment 80% of the day. S-30 (P-39, pp. 27, 28).

188. A draft Notice of Recommended Educational Placement (NOREP) dated
     May 10, 2018 offered the Student supplemental emotional support
     services. (S-31; P-40).

         District Correspondence to Reconvene the IEP Team

189. On May 29, 2018, the Lead Support Teacher emailed Parents to
     schedule a reconvened IEP. The Lead Support Teacher noted his
     inability to contact Parents via phone. (S-32).

190. On May 31, 2018, the Lead Support Teacher requested Parents to
     reconvene as an IEP team to review the evaluation report and
     implement the recommendations. (S-28, S-33).



                                                                            29
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 49
                                                              30 of 77
                                                                    55



191. On June 1, 2018, the Parents responded that they agreed to meet. (S-
      28, S-33).

192. On June 4, 2018, the District’s Special Education Assistant was tasked
      with calling Parents to set-up the reconvened IEP meeting. (S-29).

193. The District received the December 2017 records request from the
      Parents’ law firm on June 4, 2018. (S-34). The District mailed the
      requested records to Ruder Law on July 17, 2018. (S-34, S-35).

194. A re-convened meeting was never scheduled. (S-29).

        Stipulations about School 1 and Therapeutic Placement

The Parties stipulate that information contained in stipulation 195 through
the final stipulation was not shared with the District during the time that the
Student was enrolled in the District, tested for IDEA eligibility, or in the
development of IEP programs unless referred to specifically in prior
stipulations of fact. These stipulations were not reordered into the
chronology above to preserve the parties’ agreement about what the Parents
shared with the District at various points in time. Findings 198 is my own
finding, combining multiple stipulations.

                        Stipulations about School 1

195. The Student began attending school at the School 1 on November 28,
      2017. The Student observed the program for the first time on
      November 21, 2017. (P-25, p. 1).

196. The Student’s classes at School 1 upon enrollment included:
      reading/writing, math, life science, world culture/geography, and an
      Executive Functioning Class. (P-25, p. 1).




                                                                               30
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 50
                                                              31 of 77
                                                                    55



197. The Student received school counseling services at School 1. (P-25, p.
     1).

198. School 1 personnel was frequently unable to control the Student’s
     behaviors, despite working with a family-based counselor. The Student
     would frequently attempt to elope (either out of the building or to
     unsupervised areas of the building), refuse to leave classes or offices,
     express negative thoughts and feelings both about self and about
     School 1, engage in defiant behavior, run, yell and scream, cry,
     express paranoid feelings, report bazar behavior at home, and request
     lengthy meetings with teachers, counselors, and the principal that
     were ultimately unproductive. The Student was also frequently absent,
     not participating if in school, and had difficulty getting out of the car to
     go into school. On one occasion, the Parents, Student, and School 1
     personnel decided that the Student should remain in school despite
     expressing suicidal thoughts. These incidents are set forth in full at P-
     25.

199. The Student’s presentation at School 1 never improved and
     deteriorated starting in February 2018. By April 4, 2018, it was
     decided that the Student would do classwork at home. The Student’s
     classwork was sent to electronically. The Student was to complete
     work during the day and send it in to be corrected and graded. School
     1 reviewed the Student’s work each day but it was not completed.
     School 1 contacted the Student and Parents. The Student consistently
     asked to come back to school. When the Student completed five days
     of work in a row, School 1 would meet with the family and discuss the
     Student’s returning to school. (P-25, p. 8).

200. The decision for the Student to complete work at home was the result
     of an incident on April 4, 2018. The Student asked for help and felt a


                                                                              31
           Case 2:05-mc-02025
                2:20-cv-00242-RJC
                               Document
                                  Document
                                        241-1
                                            1 Filed 02/14/20 Page 51
                                                                  32 of 77
                                                                        55



         need to go to partial. The Student tried to open the door at School 1
         twice to go outside. A teacher blocked the door and got the Student to
         sit and wait for the Parents. The Student complained her stomach hurt
         and she did not feel well. [The Student did not improve during the day,
         and the Parents picked the Student up from school]. (P-25, p. 8).10

201. On May 7, 2018, School 1 staff met with the Parents and decided that
         the Student would come in the evenings after school was over to
         complete schoolwork and receive help from a tutor. The Student
         attended the scheduled tutoring inconsistently in the evenings during
         the month of May. The number of hours of attendance varied, and the
         Student completed very little academic work. (P-25, p. 9).

202. On June 4, 2018, the Parent called School 1 to report that that the
         Student could no longer attend. (P-25, p. 9).

203. The Student received As and Bs on the Quarter 2 report card from
         School 1, Cs and one D on the Quarter 3 report card, and Incompletes
         in all subjects for the Quarter 4 report card. (P-24, pp. 1-3).

                  Stipulations About the Therapeutic Placement

The Parents amended their Complaint to remove the claim for
reimbursement for this placement. The parties include the below information
strictly for chronological purposes and to provide background for the timeline
of J.S.’s placements.

204. The Student attended a therapeutic, residential placement for
         treatment from July 24, 2018 through August 3, 2018. (P-29, p. 1).




10
     P-25 reports many similar incidents prior to April 4, 2018.


                                                                                 32
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 52
                                                              33 of 77
                                                                    55



205. The therapeutic placement is a primary treatment program that
      provides clients with intensive individual and family therapy, clinical
      group and experiential therapy, and approximately 20 hours of school
      per week. (P-45, P. 1).

206. Upon enrollment, a BioPsychoSocial Intake was completed. (P-43, pp.
      7-15).

207. The Student reported suicidal behavior and self-harming behavior. The
      Student presented as depressed and quiet with minimal energy. (P-43,
      pp. 13-15).

208. It was noted that during the mental status exam, the Student
      appeared tired, was hard to engage in the interview, appeared sedated
      and unfocused, and asked for questions to be repeated numerous
      times. The Student’s speech was slow and vague. The Student’s mood
      was depressed with hopelessness, boredom, anhedonia, and low
      energy. (P-44, pp. 2-3).

209. On July 27, 2018, a LCSW who acted as the primary therapist at the
      therapeutic placement authored a letter detailing why the Student
      required a therapeutic, residential school setting. (P-45).

210. In the letter, it is noted that the Student was observed to struggle with
      impulsive verbal aggression towards staff and peers when [frustrated]
      or [when not receiving attention quickly]. (P-45, p. 1).

211. The team at the therapeutic program recommended a therapeutic,
      residential school setting to meet the Student’s “unique educational
      needs.” The LCSW indicated a residential school placement was
      necessary for the Student to access an education and make
      educational progress, and that the Student had difficulty making



                                                                                33
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 53
                                                              34 of 77
                                                                    55



      progress in a less restrictive environment. This was recommended due
      to the ability of staff to “promote positive social engagement with
      peers and adults and assist … in building healthy relationships” in a
      residential school setting. (P-45, p. 1).

212. Additionally, the LCSW stated that “in such a setting, staff are
      available and can assist with homework and support acquisition of
      organizational and executive functioning skills. The residential ‘24-7’
      environment permits staff to intervene, to support in peer
      engagement, to ward off any manipulation, to assist with aligning [the
      Student’s] affect with [the Student’s] statements, and to identify
      stressors that provoke anxiety and depression.” (P-45, p. 1).

213. The LCSW also noted that “Staff and teachers being available nearly
      around the clock will have an important role in encouraging and
      supporting [the Student’s] academic progress, positive social
      reengagement, and recovery from frustration, avoidance, and
      anxiety.” (P-45, p. 2).

214. The Parents identified a residential school in, and hired a specialized
      company to transport the Student from the therapeutic placement to a
      residential school. (P-46, p. 1).

                                   School 2

Findings in this sub-section are mine, not the parties’ stipulations.

215. School 2 is located in Utah. School 2 provides a small, therapeutic
      setting. The Student receives 5.5 hours of academic instruction, an
      hour of elective classes, and a half hour of study hall per day. (N.T.
      131).




                                                                                34
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 54
                                                              35 of 77
                                                                    55



216. School 2 is accredited with the Utah State Board of Education, as well
     as nationally accredited through a private organization. (N.T. 132-
     133). The academic program leads to a high school diploma or GED.
     (N.T. 133). All of the teachers at School 2 have current teaching
     licenses through the state of Utah. (N.T. 133).

217. School 2 coordinates the academic, residential, and clinical
     departments of its program through monthly meetings. (N.T. 133-
     134).

218. When the Student first arrived at School 2, the Student avoided school
     and had an extremely short attention span. (N.T. 135-136).

219. School 2 provided multiple accommodations, including: one-on-one
     assistance through a tutor who would sit directly next to the Student
     in each academic class, shortened assignments, extra time on
     assignments, adapted materials, and positive reinforcement. (N.T.
     136-137). The Student also received a high level of around-the-clock
     therapeutic support.

220. School 2 runs two programs. The first program is highly structured all
     day long. The second program is somewhat less structured, giving
     students more choice and unstructured time. The Student started in
     School 2 in the highly structured program and then moved to the less
     structed program. The decision to change the Student’s program was a
     function of the Student’s behavioral improvement, academic success,
     participation in the program, and completion of initial program goals.
     (N.T. 154-156).

221. While attending School 2, the Student has had no attendance issues,
     participates in class, asks for assistance, and no longer requires a
     tutor. (N.T. 157-158)


                                                                            35
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 55
                                                              36 of 77
                                                                    55



222. The Student completed all of courses for the 2018-2019 school year,
      earning 5.5 credits, and attaining a 3.01 grade point average. (N.T.
      158- 159).

                             Witness Credibility

During a due process hearing, the hearing officer is charged with the
responsibility of judging the credibility of witnesses, and must make
“express, qualitative determinations regarding the relative credibility and
persuasiveness of the witnesses.” Blount v. Lancaster-Lebanon Intermediate
Unit, 2003 LEXIS 21639 at *28 (2003). One purpose of an explicit credibility
determination is to give courts the information that they need in the event of
judicial review. See, D.K. v. Abington School District, 696 F.3d 233, 243 (3d
Cir. 2014) (“[Courts] must accept the state agency's credibility
determinations unless the non-testimonial extrinsic evidence in the record
would justify a contrary conclusion.”). See also, generally David G. v.
Council Rock School District, 2009 WL 3064732 (E.D. Pa. 2009); T.E. v.
Cumberland Valley School District, 2014 U.S. Dist. LEXIS 1471 *11-12 (M.D.
Pa. 2014); A.S. v. Office for Dispute Resolution (Quakertown Community
School District), 88 A.3d 256, 266 (Pa. Commw. 2014); Rylan M. v Dover
Area Sch. Dist., No. 1:16-CV-1260, 2017 U.S. Dist. LEXIS 70265 (M.D. Pa.
May 9, 2017).

I find no issue with any witnesses’ credibility as all witnesses testified
honestly and to the best of his or her ability. To the extent any witnesses’
testimony conflicts with another’s, those witness either recall events
differently or have different opinions. To the extent that my findings of fact
depend on accepting one witnesses testimony over another’s, I have
accorded more weight to the witness based on the witnesses’ testimony and
the other evidence presented.




                                                                               36
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 56
                                                              37 of 77
                                                                    55



                               Legal Principles

                             The Burden of Proof

The burden of proof, generally, consists of two elements: the burden of
production and the burden of persuasion. In special education due process
hearings, the burden of persuasion lies with the party seeking relief.
Schaffer v. Weast, 546 U.S. 49, 62 (2005); L.E. v. Ramsey Board of
Education, 435 F.3d 384, 392 (3d Cir. 2006). The party seeking relief must
prove entitlement to its demand by preponderant evidence and cannot
prevail if the evidence rests in equipoise. See N.M., ex rel. M.M. v. The
School Dist. of Philadelphia, 394 Fed.Appx. 920, 922 (3rd Cir. 2010), citing
Shore Reg'l High Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 199 (3d Cir.
2004). In this particular case, the parents are the party seeking relief and
must bear the burden of persuasion.

                Free Appropriate Public Education (FAPE)

The IDEA requires the states to provide a “free appropriate public education”
to all students who qualify for special education services. 20 U.S.C. §1412.
Local education agencies, including school districts, meet the obligation of
providing a FAPE to eligible students through development and
implementation of IEPs, which must be “‘reasonably calculated’ to enable the
child to receive ‘meaningful educational benefits’ in light of the student’s
‘intellectual potential.’” Mary Courtney T. v. School District of Philadelphia,
575 F.3d 235, 240 (3d Cir. 2009) (citations omitted). Substantively, the IEP
must be responsive to each child’s individual educational needs. 20 U.S.C. §
1414(d); 34 C.F.R. § 300.324.

This long-standing Third Circuit standard was confirmed by the United States
Supreme Court in Endrew F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct.
988 (2017). The Endrew F. case was the Court’s first consideration of the



                                                                                  37
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 57
                                                              38 of 77
                                                                    55



substantive FAPE standard since Board of Educ. of Hendrick Hudson Central
School District v. Rowley, 458 U.S. 176, 206-07, 102 S.Ct. 3034 (1982).

In Rowley, the Court found that a LEA satisfies its FAPE obligation to a child
with a disability when “the individualized educational program developed
through the Act’s procedures is reasonably calculated to enable the child to
receive educational benefits.” Id at 3015.

Before Endrew, the Third Circuit interpreted Rowley to mean that the
“benefits” to the child must be meaningful, and the meaningfulness of the
educational benefit must be relative to the child’s potential. See T.R. v.
Kingwood Township Board of Education, 205 F.3d 572 (3rd Cir
2000); Ridgewood Bd. of Education v. N.E., 172 F.3d 238 (3rd Cir.
1999); S.H. v. Newark, 336 F.3d 260 (3rd Cir. 2003). In substance, the
holding in Endrew F. is no different.

A school district is not required to maximize a child’s opportunity; it must
provide a basic floor of opportunity. See, Lachman v. Illinois State Bd. of
Educ., 852 F.2d 290 (7th Cir.), cert. denied, 488 U.S. 925 (1988). However,
the meaningful benefit standard required LEAs to provide more than “trivial”
or “de minimus” benefit. See Polk v. Central Susquehanna Intermediate Unit
16, 853 F.2d 171, 1179 (3d Cir. 1998), cert. denied 488 U.S. 1030
(1989). See also Carlisle Area School v. Scott P., 62 F.3d 520, 533-34 (3d
Cir. 1995). It is well-established that an eligible student is not entitled to the
best possible program, to the type of program preferred by a parent, or to a
guaranteed outcome in terms of a specific level of achievement. See, e.g.,
J.L. v. North Penn School District, 2011 WL 601621 (E.D. Pa. 2011). Thus,
what the statute guarantees is an “appropriate” education, “not one that
provides everything that might be thought desirable by ‘loving
parents.’” Tucker v. Bayshore Union Free School District, 873 F.2d 563, 567
(2d Cir. 1989).


                                                                               38
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 58
                                                              39 of 77
                                                                    55



In Endrew F., the Supreme Court effectively agreed with the Third Circuit by
rejecting a “merely more than de minimus” standard, holding instead that
the “IDEA demands more. It requires an educational program reasonably
calculated to enable a child to make progress appropriate in light of the
child’s circumstances.” Endrew F., 137 S. Ct. 988, 1001 (2017). Appropriate
progress, in turn, must be “appropriately ambitious in light of [the child’s]
circumstances.” Id at 1000. In terms of academic progress, grade-to-grade
advancement may be “appropriately ambitious” for students capable of
grade-level work. Id. Education, however, encompasses much more than
academics. Grade-to-grade progression is not an absolute indication of
progress even for an academically strong child, depending on the child's
circumstances.

In sum, the essence of the standard is that IDEA-eligible students must
receive specially designed instruction and related services, by and through
an IEP that is reasonably calculated at the time it is issued to offer an
appropriately ambitious education in light of the Student’s circumstances.

                          Compensatory Education

Compensatory education is an appropriate remedy where a LEA knows, or
should know, that a child’s educational program is not appropriate or that he
or she is receiving only a trivial educational benefit, and the LEA fails to
remedy the problem. M.C. v. Central Regional Sch. District, 81 F.3d 389 (3d
Cir. 1996). Compensatory education is an equitable remedy. Lester H. v.
Gilhool, 916 F.2d 865 (3d Cir. 1990).

Courts in Pennsylvania have recognized two methods for calculating the
amount of compensatory education that should be awarded to remedy
substantive denials of FAPE. The first method is called the “hour-for-hour”
method. Under this method, students receive one hour of compensatory



                                                                                39
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 59
                                                              40 of 77
                                                                    55



education for each hour that FAPE was denied. M.C. v. Central Regional,
arguably, endorses this method.

The hour-for-hour method has come under considerable scrutiny. Some
courts outside of Pennsylvania have rejected the hour-for-hour method
outright. See Reid ex rel.Reid v. District of Columbia, 401 F.3d 516, 523
(D.D.C. 2005). In Reid, the court conclude that the amount and nature of a
compensatory education award must be crafted to put the student in the
position that she or he would be in, but for the denial of FAPE. Reid is the
leading case on this method of calculating compensatory education, and the
method has become known as the Reid standard or Reid method.

The more nuanced Reid method was endorsed by the Pennsylvania
Commonwealth Court in B.C. v. Penn Manor Sch. District, 906 A.2d 642,
650-51 (Pa. Commw. 2006) and the United States District Court for the
Middle District of Pennsylvania in Jana K. v. Annville Cleona Sch. Dist., 2014
U.S. Dist. LEXIS 114414 (M.D. Pa. 2014). It is arguable that the Third Circuit
also has embraced this approach in Ferren C. v. Sch. District of Philadelphia,
612 F.3d 712, 718 (3d Cir. 2010) (quoting Reid and explaining that
compensatory education “should aim to place disabled children in the same
position that the child would have occupied but for the school district’s
violations of the IDEA.”).

Despite the clearly growing preference for the Reid method, that analysis
poses significant practical problems. In administrative due process hearings,
evidence is rarely presented to establish what position the student would be
in but for the denial of FAPE – or what amount or what type of compensatory
education is needed to put the student back into that position. Even cases
that express a strong preference for the “same position” method recognize
the importance of such evidence, and suggest that hour-for-hour is the
default when no such evidence is presented:


                                                                               40
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 60
                                                              41 of 77
                                                                    55



      “… the appropriate and reasonable level of reimbursement will
      match the quantity of services improperly withheld throughout
      that time period, unless the evidence shows that the child
      requires more or less education to be placed in the position he
      or she would have occupied absent the school
      district’s deficiencies.”

Jana K. v. Annville Cleona Sch. Dist., 2014 U.S. Dist. LEXIS 114414 at 36-
37.

Finally, there are cases in which a denial of FAPE creates a harm that
permeates the entirety of a student’s school day. In such cases, full days of
compensatory education (meaning one hour of compensatory education for
each hour that school was in session) are warranted. Such awards are fitting
if the LEA’s “failure to provide specialized services permeated the student’s
education and resulted in a progressive and widespread decline in [the
Student’s] academic and emotional well-being” Jana K. v. Annville Cleona
Sch. Dist., 2014 U.S. Dist. LEXIS 114414 at 39. See also Tyler W. ex rel.
Daniel W. v. Upper Perkiomen Sch. Dist., 963 F. Supp. 2d 427, 438-39 (E.D.
Pa. Aug. 6, 2013); Damian J. v. School Dist. of Phila., Civ. No. 06-3866,
2008 WL 191176, *7 n.16 (E.D. Pa. Jan. 22, 2008); Keystone Cent. Sch.
Dist. v. E.E. ex rel. H.E., 438 F. Supp. 2d 519, 526 (M.D. Pa. 2006); Penn
Trafford Sch. Dist. v. C.F. ex rel. M.F., Civ. No. 04-1395, 2006 WL 840334,
*9 (W.D. Pa. Mar. 28, 2006); M.L. v. Marple Newtown Sch. Dist., ODR No.
3225-11-12-KE, at 20 (Dec. 1, 2012); L.B. v. Colonial Sch. Dist., ODR No.
1631-1011AS, at 18-19 (Nov. 12, 2011).

Whatever the calculation, in all cases compensatory education begins to
accrue not at the moment a child stopped receiving a FAPE, but at the
moment that the LEA should have discovered the denial. M.C. v. Central
Regional Sch. District, 81 F.3d 389 (3d Cir. 1996). Usually, this factor is


                                                                              41
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 61
                                                              42 of 77
                                                                    55



stated in the negative – the time reasonably required for a LEA to rectify the
problem is excluded from any compensatory education award. M.C. v.
Central Regional Sch. Dist., 81 F.3d 389, 397 (3d Cir. N.J. 1996)

In sum, I subscribe to the logic articulated by Judge Rambo in Jana K. v.
Annville Cleona. If a denial of FAPE resulted in substantive harm, the
resulting compensatory education award must be crafted to place the
student in the position that the student would be in but for the denial.
However, in the absence of evidence to prove whether the type or amount of
compensatory education is needed to put the student in the position that the
student would be in but for the denial, the hour-for-hour approach is a
necessary default. Full-day compensatory education can also be awarded if
that standard is met. In any case, compensatory education is reduced by the
amount of time that it should have taken for the LEA to find and correct the
problem.

                                  Child Find

The IDEA's Child Find provision requires states to ensure that “all children
residing in the state who are disabled, regardless of the severity of their
disability, and who are in need of special education and related services are
identified, located and evaluated.” 20 U.S.C. 1412(a)(3). This provision
places upon school districts the “continuing obligation . . . to identify and
evaluate all students who are reasonably suspected of having a disability
under the statutes.” P.P. ex rel. Michael P. v. West Chester Area Sch. Dist.,
585 F.3d 727, 738 (3d Cir. 2009); see also 20 U.S.C. § 1412(a)(3). The
evaluation of children who are suspected to be learning disabled must take
place within a reasonable period of time after the school is on notice of
behavior that is likely to reflect a disability. Ridgewood Bd. of Educ. v. N.E.,
172 F.3d 238, 250 (3d Cir. 1999). The failure of a school district to timely
evaluate a child who it should reasonably suspect of having a learning



                                                                                42
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 62
                                                               43 of 77
                                                                     55



disability constitutes a violation of the IDEA, and a denial of FAPE. 20 U.S.C.
§ 1400.

                          Tuition Reimbursement

Hearing Officers use a three-part test to determine whether parents are
entitled to reimbursement for special education services. The test flows
from Burlington School Committee v. Department of Education of
Massachusetts, 471 U.S. 359 (1985) and Florence County School District v.
Carter, 510 U.S. 7 (1993). This is referred to as the “Burlington-Carter”
test.

The first step is to determine whether the program and placement offered by
the LEA is appropriate for the child. The second step is to determine whether
the program obtained by the parents is appropriate for the child. The third
step is to determine whether there are equitable considerations that merit a
reduction or elimination of a reimbursement award. Lauren W. v.
DeFlaminis, 480 F.3d 259 (3rd Cir. 2007). The steps are taken in sequence,
and the analysis ends if any step is not satisfied.

                          Section 504/Chapter 15

At the outset, it must be noted that an LEA may completely discharge its
duties to a student under Section 504 by compliance with the IDEA.
Consequently, when a Student is IDEA-eligible, and the LEA satisfies its
obligations under the IDEA, no further analysis is necessary to conclude that
Section 504 is also satisfied. Conversely, all students who are IDEA-eligible
are protected from discrimination and must have access to school
programming in all of the ways that Section 504 ensures.

“Eligibility” under Section 504 is a colloquialism – the term does not appear
in the law. That term is used as shorthand for the question of whether a




                                                                              43
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 63
                                                              44 of 77
                                                                    55



person is protected by Section 504. Section 504 protects “handicapped
persons,” a term that is defined at 34 CFR § 104.3(j)(1):

      Handicapped persons means any person who (i) has a physical
      or mental impairment which substantially limits one or more
      major life activities, (ii) has a record of such an impairment, or
      (iii) is regarded as having such an impairment.

Chapter 15 applies Section 504 in schools to prohibit disability-based against
children who are "protected handicapped students." Chapter 15 defines a
“protected handicapped student” as a student who:

   1. Is of an age at which public education is offered in that school district;
      and

   2. Has a physical or mental disability which substantially limits or
      prohibits participation in or access to an aspect of the student’s school
      program; and

   3. Is not IDEA eligible.

See 22 Pa. Code § 15.2.

Chapter 15 goes on to delineate the substantive and procedural protections
that LEAs must provide to protected handicapped students who are not IDEA
eligible. In this case, both parties agree that the Student is IDEA eligible,
and so those provisions are not applicable.

In this context, there is some question as to whether ODR hearing officers
have authority to decide Section 504 intentional discrimination claims. ODR
hearing officers have no direct authority to hear claims arising under Section
504 itself. Rather, ODR hearing officers have authority to hear claims arising
under Chapter 15. For example, if a child is a protected handicapped student



                                                                                44
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 64
                                                              45 of 77
                                                                    55



but not IDEA-eligible, an ODR hearing officer can resolve disputes
concerning the child’s Service Agreement (the plan through which regular
education accommodations are provided to ensure access to the curriculum).

Having considered the issue, other Hearing Officers have concluded that
ODR hearing officers have authority to hear intentional discrimination claims
arising under Section 504. See e.g. C.L. v. Mars Area Sch. Dist., ODR No.
16696 (2016); C.B. v. Boyertown Area Sch. Dist., ODR No. 16749 (2016);
J.C. v. Greensburg Salem Sch. Dist., ODR 19230-1617AS (2018). There is
support for this conclusion in Chapter 15 itself, which is intended to ensure
complacence with Section 504. See, e.g. 22 Pa. Code § 15.1, relating to 34
C.F.R. Part 104. I reach the same conclusion as my colleagues.

Intentional discrimination under Section 504 requires a showing of deliberate
indifference, which may be met by establishing “both (1) knowledge that a
federally protected right is substantially likely to be violated ... and (2)
failure to act despite that knowledge.” S.H. v. Lower Merion School District,
729 F.3d 248, 265 (3d Cir. 2013). However, “deliberate choice, rather than
negligence or bureaucratic inaction” is necessary to support such a claim. Id.
at 263.

The knowledge element was absent in S.H. Consequently, the Court did not
go on to discuss the alleged failure to act. Id. More recently, the Third Circuit
addressed the failure to act element in School District of Philadelphia v.
Kirsch, 71 IDELR 123, 722 F. App'x 215 (3d Cir. 2018). In Kirsch, a school
district did not inform parents that it had a policy of not holding IEP
meetings or responding to email in the summer. Parents claimed that the
school district’s failure to inform them of the policy constituted deliberate
indifference. The Kirsch court found no evidence that the failure to inform
was a deliberate choice, and so it rejected the claims.




                                                                                45
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 65
                                                              46 of 77
                                                                    55



As such, I must determine if the District discriminated against the Student
on the basis of the Student’s disability in violation of Section 504. I must
also determine if the District acted with deliberate indifference under the
standards set forth in S.H. and Kirsch.




                                  Discussion

                       Compensatory Education
                 January 28, 2017 – November 28, 2017

The Parents revoked consent for special education on November 5, 2012.
The IDEA shields LEAs from FAPE claims when Parents revoke consent. See
20 U.S.C. § 1414. The IDEA does not specify how long that protection lasts.
Moreover, the connection between revoked consent and an LEA’s Child Find
obligations are unclear.

In this case, the District was concerned enough about the Student that it
sought the Parents’ consent to re-evaluate the Student in December 2015,
and March 2016 (7th grade). On both occasions, the Parents withheld
consent. As with consent revocation, the IDEA shields LEAs from FAPE claims
when Parents refuse consent for evaluations. See 20 U.S.C. § 1414.
Moreover, by the end of the 2015-16 school year, the Parents had removed
the Student from special education and affirmatively withheld consent for
special education and evaluations three times.

At the start of the 2016-17 school year, however, the Student’s behavior
had not improved, and the District learned about the Student’s arm cutting
and suicidal ideation. The parties stipulate that the District had enough
information about the Student’s metal state to complete a suicide risk
assessment and refer the Student to a crisis center. This, unsurprisingly,




                                                                               46
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 66
                                                              47 of 77
                                                                    55



sparked an internal discussion about the Student at the District as teachers
and counselors attempted to organize supports.

By January 2017, the District had actual knowledge of the Student’s poor
academic performance and of the Student’s emotionality and inattentive
behaviors in school. The District also completed assessment forms for
outside providers around this time. The District also had actual knowledge of
the Student’s partial hospitalization in early February 2017. All of this
prompted the District to again seek the Parents’ consent to evaluate the
Student on February 20, 2017.

For the period from January 28 to February 20, 2017, I find that the District
was shielded from FAPE claims as a result of the Parent’s prior revocation of
consent for special education services and evaluations. Moreover, the
information that the District obtained about the student from the start of the
2016-17 school year through February 2017, triggered the District’s Child
Find obligation. That obligated the District to request an evaluation, which is
what the District did.

The District sought the Parent’s consent to evaluate on February 20, 2017.
The Parents provided consent, and the District completed the evaluation
report (ER) on April 30, 2017. The District concluded that the Student did
not have a disability and was ineligible for special education. Although I
must not substitute my own judgement for the District evaluators, evidence
in this case is more than preponderant that the District reached its
conclusion by cherry-picking data. The District relied upon the most positive
behavior rating scales, discounted negative rating scales, failed to solicit
more information when rating scales could not be completed, and completely
ignored narrative input from teachers suggesting problems in school.




                                                                               47
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 67
                                                              48 of 77
                                                                    55



At best, the District was obligated to conclude that more information was
necessary. I find, however, that the District’s evaluation was inappropriate
because it discounted or ignored information establishing that the Student
was a child with a disability. From this point forward, the Student is
protected as a thought-to-be eligible student.

The fact that the Parents approved the District’s NOREP finding no eligibly is
no defense. It is well-established that the Student’s right to FAPE is not
predicated upon the Parents vigilance or lack thereof.

The Student received no special education from April 30, 2017 through the
end of the 2016-17 school year. During this time, the Student had the same
rights and protections as an eligible child. The Student’s behavioral
presentation negatively impacted the Student throughout the entirety of the
school day resulting in, inter alia, poor academic performance (again, the
teacher’s narrative input in the evaluation is telling). I award full days of
compensatory education for each day that school was in session from
January 28, 2017 through the end of the 2016-17 school year.

This denial of FAPE continued into the 2017-18 school year until September
27, 2017. At that time, the Student’s condition had deteriorated,
absenteeism was a bigger problem, and the District gained more information
about the mental health services the Student was receiving. These changes
and new information again triggered the District’s Child Find obligations and
again the District sought consent for an evaluation. When that form was not
returned, the District sought consent again on November 11, 2017. The
Parents did not provide consent until February 6, 2018 – after the Student
was attending School 1.

It is difficult to fault the Parents for not responding to the District’s efforts to
evaluate the Student. The Student was in crisis, unable to come to school,



                                                                                 48
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 68
                                                               49 of 77
                                                                     55



unable to do schoolwork, and moving from hospital to hospital. But the
District was not indifferent to the Student’s needs at this time. The District
took the action that the law required by seeking the Parents’ consent to
evaluate. The District could not evaluate until it had the Parents’ consent.11
As noted above, in the absence of parental consent, the District cannot be
liable for its failure to evaluate (despite the fact that the Student would have
been identified but for the District’s flawed 2017 evaluation). The District
cannot be responsible for a denial of FAPE from September 27, 2017,
through November 28, 2017.

                        Tuition Reimbursement, School 1

The first prong of the Burlignton-Carter test is satisfied in this case by
preponderant evidence. The District’s 2017 evaluation was fundamentally
flawed. As a result, the Student was not identified as a child with a disability.
The Student should have been identified at that time and was owed a FAPE
at the time that the Parents sent the Student to School 1.

Above, I discuss that the Parents’ failure to return consent forms in
September and November 2017 shield the District from denial of FAPE
claims as a matter of law. However, the District’s inability to evaluate the
Student from September 27, 2017 through the Student’s placement in
School 1 does not shield the District from the Parent’s tuition reimbursement
claim. The fact that the District could not conduct a new evaluation in
September 2017 after finding the Student ineligible in April 2017 does not
change the fact that the Student was a child with a disability the whole time.
Had the District offered an IEP to the Student in April 2017, the result may




11
  The District also had the option of requesting a due process hearing to override parental
consent requirement, but the District was not obligated to request such a hearing.


                                                                                          49
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 69
                                                               50 of 77
                                                                     55



be different. As it stands, the Student was a child with a disability but with
no IEP at the time that the Parents enrolled the Student in School 1.

The Parents, however, have not satisfied the second prong of the Burlington-
Carter test. There is no evidence in the record that School 1 was appropriate
for the Student. Rather, the parties’ stipulations illustrate that the Student
continued to deteriorate the whole time that the Student attended School 1.
Exhibit P-25 is critical. The findings above compress a substantial number of
stipulations flowing from P-25, which is a compilation of notes from School
1. The Student’s absenteeism increased, the Student’s mental state
worsened, and School 1 was unable to safely educate the Student. There is
no evidence that School 1 was calculated to provide any educational benefit
to the Student even under the lower standard used in the Burlington-Carter
test. Further, even if the Parents were somehow led to believe that School 1
could be successful, the serious and escalating problems that the Student
experienced in School 1 almost immediately upon enrollment would have
compelled any reasonable parent to reconsider the appropriateness of
School 1’s program. The Parents decision to keep the Student in School 1
through early June 2018 is difficult to understand.

As the Parents have not satisfied the second prong of the Burlington-Carter
test, tuition reimbursement analysis for School 1 stops. The Parents are not
entitled to tuition reimbursement for School 1.

                        Tuition Reimbursement, School 2

While attending School 1, the District evaluated the Student, found that the
Student was a child with a disability, and offered an IEP.12 I consider the



12
  The stipulations describe the NOREP through which the District offered the IEP as a
“draft” NOREP. The parties’ briefs clarify, however, that both parties view the 2018 IEP as
the District’s FAPE offer.


                                                                                          50
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 70
                                                              51 of 77
                                                                    55



2018 IEP to determine if the District offered a FAPE prior to the Student’s
enrollment in School 2.

The 2018 IEP was inappropriate. At the time that the District drafted the
2018 IEP, the District had concluded through an evaluation the Student was
a child with an emotional disturbance. The District based its conclusion in the
evaluation on its findings that on the Student’s inability to build or maintain
relationships, inappropriate behaviors or feelings, pervasive
mood/depression and physical symptoms and fears. The District also had all
of the input from School 1 staff concerning the Student’s need for 1:1
support, attendance issues, and inability to complete work as a result of the
Student’s mental state. The parties agree that the District did not have a
complete picture of the Student’s presentation in School 1, but I cannot
understand how the District concluded in the IEP that the Student did not
exhibit behaviors that impede his/her learning or that of others.

Moreover, the 2018 IEP proposes, for the most part, strategies that were
ineffective prior to the Student’s enrollment in School 1, or that were
proving ineffective in School 1. Worse, the IEP’s single goal is barely
comprehensible, let alone measurable or objective. Giving the District the
benefit of the doubt, a generous reading of the goal requires the Student to
complete all five sub-goals, completing each sub-goal with 75% accuracy, on
four out of five days. Even under a generous reading, the goal is not
objective and not related to the Student’s needs (or, even more generously,
target only a tiny fraction of the Student’s needs).

Even if that goal is appropriate (it is not) the SDI and modifications provided
in the IEP are not connected to the goal. There is nothing in the IEP that is
reasonably calculated to enable the Student to “1. Access electronic grade-
book to determine outstanding assignments, 2. Identify upcoming
assignments, projects or assessments, 3. Develop a plan of study for


                                                                              51
        Case 2:05-mc-02025
             2:20-cv-00242-RJC
                            Document
                               Document
                                     241-1
                                         1 Filed 02/14/20 Page 71
                                                               52 of 77
                                                                     55



resource class, 4. Share the plan with resource teacher, and 5. Complete the
plan of study during resource period…” All of the self-monitoring strategies in
the world will not teach the Student how to develop a study plan. The IEP
was not reasonably calculated to enable the Student to reach its own
insufficient, inappropriate goal – let alone reasonably calculated to provide a
FAPE. The first prong of the Burlington-Carter test is satisfied.

School 2 is appropriate under the second prong of the Burlington-Carter test.
At the time of the Student’s transition to School 2, preponderant evidence
supports the need for an intensive, residential, therapeutic program with a
significant academic program. School 2 is such a program.

Evidence of the Student’s need for a therapeutic program is more than
preponderant. The Student’s educational difficulties are, in large part, a
function of the Student’s emotional disturbance. At the time of enrollment,
that emotional disturbance was so elevated that the Parents could not make
the Student to attend school. In the leadup to the placement in School 2, the
Student’s emotional disturbance made it both difficult for the Student to
remain in school and created multiple dangerous situations in school,
resulting in the Student’s frequent removal (again, P-25 is critical). The
Student required a residential placement so that the Student could remain in
a therapeutic/educational setting. It is striking that as soon as the Student
entered a residential setting where acting out was decoupled from going
home, attendance and elopement issues were quickly quelled. School 2 is
appropriate under the Burlington-Carter standard and the second prong of
that test is satisfied.

The District argues that tuition reimbursement must be reduced or
eliminated in the third prong of the Burlington-Carter test upon
consideration of equitable factors. First, the District argues that the Parents’
first request for tuition reimbursement came in their complaint on January


                                                                              52
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 72
                                                              53 of 77
                                                                    55



28, 2019. The District also asks me to consider the Parents’ failure to
consent to evaluations. I agree that the Parents could have shared more
information with the District, but I do not reduce the reimbursement award.

The District’s argument is primally based in 20 U.S.C. §
1412(a)(10)(C)(iii)(I)(bb), which requires parents to give LEAs 10 business
days’ notice of their intent to place children in private schools and seek
reimbursement. The law exists to give LEAs an opportunity to correct
problems before either party incurs a risk of loss.

I agree that the Parents did not provide 10 days’ notice, and that factors
excusing the notice requirement prior to placement in School 2 are not met.
The IDEA, however, does not require a reduction or elimination of remedies
in such cases. Rather, the IDEA says that reimbursement “may be reduced
or denied.” I find no reason to reduce or deny tuition reimbursing in this
case. The District evaluated the Student prior to placement in School 2,
ignored information in its own evaluation, and drafted an inappropriate IEP.
Faced with that inappropriate IEP and a child in crisis, the Parent’s failure to
provide 10 days’ notice does not mitigate against reimbursement under the
unique facts of this case.

The District’s argument about consent to evaluate is similarly unavailing.
The District evaluated the Student and offered an IEP before the Student
enrolled in School 2. The Parents certainly could have been more
forthcoming and helpful in the development of the 2018 IEP, but none of the
Parents’ actions abrogated the District’s obligation to offer a FAPE to the
Student. The third prong of the Burlington-Carter test does not result in
reduced tuition reimbursement.

Despite the foregoing, there is nothing in the record establishing that School
2 is only residential school that is appropriate for the Student. There is no



                                                                                53
       Case 2:05-mc-02025
            2:20-cv-00242-RJC
                           Document
                              Document
                                    241-1
                                        1 Filed 02/14/20 Page 73
                                                              54 of 77
                                                                    55



evidence that the Parents sought similar schools locally, or even within
Pennsylvania. The District owes the Parents reimbursement for tuition,
room, and board. The District does not owe the Parents reimbursement for
related expenses such as transportation (airfare and the like).

                            Deliberate Indifference

I do not find that the District acted with deliberate indifference at any time
discussed herein. As discussed above, deliberate indifference is a component
of intentional discrimination. As such, it is proven by something more than a
denial of FAPE.

Applied to this case, it is true that the District did not act on all of the
information it obtained through its evaluation. It is also true that the Parents
did not share the full extent of the Student’s problems with the District. Even
so, there is no evidence that the District made a choice to ignore
information, knowing that choice was substantially likely to result in a
violation of the Student’s rights. Nothing in the record establishes that the
District’s failures were a deliberate choice, as opposed to negligence or
bureaucratic inaction.

                                     ORDER

Now, November 18, 2019, it is hereby ORDERED as follows:

   1. I award the Student full days of compensatory education for each day
      that the District was in session from April 30, 2017 through September
      27, 2017. Compensatory education may take the form of any
      appropriate developmental, remedial or enriching educational service,
      product or device that furthers Student’s educational and related
      services needs. Compensatory education shall be in addition to, and
      shall not be used to supplant, educational and related services that
      should appropriately be provided by the School through Student’s IEP


                                                                                54
      Case 2:05-mc-02025
           2:20-cv-00242-RJC
                          Document
                             Document
                                   241-1
                                       1 Filed 02/14/20 Page 74
                                                             55 of 77
                                                                   55



     to assure meaningful educational progress. Compensatory education
     may not be used for anything that is primarily recreational in nature.
     Compensatory services may occur after school hours, on weekends,
     and/or during the summer months when convenient for Student and
     the Parents. The hours of compensatory education may be used at any
     time from the present until Student turns age twenty-one (21).
     Services and goods purchased with compensatory education may not
     exceed the market rate in the District’s geographical area.

  2. The Student is not entitled to compensatory education for any other
     period of time considered in this matter.

  3. The Parents are not entitled to tuition reimbursement for the Student’s
     placement in School 1.

  4. The Parents are entitled to tuition reimbursement for the Student’s
     placement in School 2. As applied in this case, tuition reimbursement
     includes tuition, room, and board, but does not include related costs
     such as transportation.

  5. To the extent that the District violated the Student’s rights under the
     IDEA or Section 504, it did not do so with deliberate indifference.

It is FURTHER ORDERED that any claim not specifically addressed in this
order is DENIED and DISMISSED.

                            /s/ Brian Jason Ford
                             HEARING OFFICER




                                                                             55
                                 Case
                                  Case2:20-cv-00242-RJC
                                       2:05-mc-02025 Document
                                                        Document
                                                              241-2
                                                                 1 Filed
                                                                    Filed02/14/20
                                                                          02/14/20 Page
                                                                                    Page75
                                                                                         1 of 77
                                                                                              3
JS 44 (Rev. 0    )                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                        DEFENDANTS
North Allegheny School District                                                                        J.S. a minor, by her parents K. S. and B.S.

   (b) County of Residence of First Listed Plaintiff             Allegheny                               County of Residence of First Listed Defendant               Allegheny
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
Christina L. Lane, Maiello Brungo & Maiello                                                            Kristen Weidus, Ruder Law
424 South 27th Street, Suite 210                                                                       429 Forbes Avenue, Suite 450
Pittsburgh, PA 15203                                                                                   Pittsburgh, Pa 15219

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State           1              1   Incorporated or Principal Place          4      4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place          5          5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                            6          6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                       3729(a))
  140 Negotiable Instrument               Liability                   367 Health Care/                                                                                   400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                  410 Antitrust
      & Enforcement of Judgment           Slander                         Personal Injury                                               820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’               Product Liability                                             830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                   368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
      Student Loans                  340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
      (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                       LABOR                      SOCIAL SECURITY                  480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle                370 Other Fraud              710 Fair Labor Standards             861 HIA (1395ff)                 485 Telephone Consumer
  160 Stockholders’ Suits            355 Motor Vehicle                371 Truth in Lending              Act                             862 Black Lung (923)                 Protection Act
  190 Other Contract                     Product Liability            380 Other Personal           720 Labor/Management                 863 DIWC/DIWW (405(g))           490 Cable/Sat TV
  195 Contract Product Liability     360 Other Personal                   Property Damage               Relations                       864 SSID Title XVI               850 Securities/Commodities/
  196 Franchise                          Injury                       385 Property Damage          740 Railway Labor Act                865 RSI (405(g))                     Exchange
                                     362 Personal Injury -                Product Liability        751 Family and Medical                                                890 Other Statutory Actions
                                         Medical Malpractice                                            Leave Act                                                        891 Agricultural Acts
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           FEDERAL TAX SUITS                893 Environmental Matters
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement              870 Taxes (U.S. Plaintiff        895 Freedom of Information
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act                   or Defendant)                   Act
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              871 IRS—Third Party              896 Arbitration
  240 Torts to Land                  443 Housing/                        Sentence                                                            26 USC 7609                 899 Administrative Procedure
  245 Tort Product Liability             Accommodations              530 General                                                                                             Act/Review or Appeal of
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                           Agency Decision
                                         Employment                  Other:                        462 Naturalization Application                                        950 Constitutionality of
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                     State Statutes
                                         Other                       550 Civil Rights                  Actions
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding              State Court                            Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                     (specify)                        Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       VI Cause of Action 42 U.S.C. 1400 (IDEA)
VI. CAUSE OF ACTION Brief description of cause:
                                       Plaintiff seeks reversal of administrative decision awarding compensatory education and tuition reimbursement
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
02/14/2020                                                           Christina L. Lane
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE

                Print                              Save As...                                                                                                                Reset
          Case
           Case2:20-cv-00242-RJC
                2:05-mc-02025 Document
                                 Document
                                       241-2
                                          1 Filed
                                             Filed02/14/20
                                                   02/14/20 Page
                                                             Page76
                                                                  2 of 77
                                                                       3


                                    JS 44 REVISED June, 2009
          IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (      Erie       Johnstown          Pittsburgh) calendar.
1. ERIE CALENDAR   - Ifcause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR      plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
    County and that the                      resides in                   County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
                     County and that the           resides in                   County.

PART B (You are to check ONE of the following)
1.       This case is related to Number                 . Short Caption             .
2.       This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (             applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habea corpus
   4.     Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
   9.      Insurance indemnity, contract and other diversity cases.
  10.      Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),     HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
     Sheet are true and correct
                                        Christina L. Lane
     Date: 2/14/2020
                                                              ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
JS 44 Reverse (Rev. 0    )   Case
                              Case2:20-cv-00242-RJC
                                   2:05-mc-02025 Document
                                                    Document
                                                          241-2
                                                             1 Filed
                                                                Filed02/14/20
                                                                      02/14/20 Page
                                                                                Page77
                                                                                     3 of 77
                                                                                          3
                        INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

         Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

         Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

         Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

         Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

         Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
